Name: Regulation (EU) NoÃ 978/2012 of the European Parliament and of the Council of 25Ã October 2012 applying a scheme of generalised tariff preferences and repealing Council Regulation (EC) NoÃ 732/2008
 Type: Regulation
 Subject Matter: political framework;  cooperation policy;  tariff policy;  economic conditions;  economic policy;  trade policy
 Date Published: nan

 31.10.2012 EN Official Journal of the European Union L 303/1 REGULATION (EU) No 978/2012 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 25 October 2012 applying a scheme of generalised tariff preferences and repealing Council Regulation (EC) No 732/2008 THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Since 1971, the Community has granted trade preferences to developing countries under its scheme of generalised tariff preferences. (2) The Unions common commercial policy shall be guided by the principles and pursue the objectives set out in the general provisions on the Unions external action, laid down in Article 21 of the Treaty on European Union (TEU). (3) The Union aims to define and pursue common policies and actions in order to foster the sustainable economic, social and environmental development of developing countries, with the primary aim of eradicating poverty. (4) The Unions common commercial policy is to be consistent with and to consolidate the objectives of the Union policy in the field of development cooperation, laid down in Article 208 of the Treaty on the Functioning of the European Union (TFEU), in particular the eradication of poverty and the promotion of sustainable development and good governance in the developing countries. It is to comply with World Trade Organisation (WTO) requirements, in particular with the Decision on Differential and More Favourable Treatment, Reciprocity and Fuller Participation of Developing Countries (the Enabling Clause), adopted under the General Agreement on Tariffs and Trade (GATT) in 1979, under which WTO Members may accord differential and more favourable treatment to developing countries. (5) The Commission Communication of 7 July 2004 entitled Developing countries, international trade and sustainable development: the function of the Communitys generalised system of preferences (GSP) for the 10-year period from 2006 to 2015 sets out the guidelines for the application of the scheme of generalised tariff preferences for the period 2006 to 2015. (6) Council Regulation (EC) No 732/2008 of 22 July 2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 (2), as extended by Regulation (EU) No 512/2011 of the European Parliament and of the Council of 11 May 2011 amending Council Regulation (EC) No 732/2008 (3) provides for the application of the scheme of generalised tariff preferences (the scheme) until 31 December 2013 or until the scheme under this Regulation is applied, whichever is the earlier. Thereafter, the scheme should continue to apply for a period of 10 years from the date of application of the preferences provided for in this Regulation, except for the special arrangement for the least-developed countries, which should continue to be applied without any expiry date. (7) By providing preferential access to the Union market, the scheme should assist developing countries in their efforts to reduce poverty and promote good governance and sustainable development by helping them to generate additional revenue through international trade, which can then be reinvested for the benefit of their own development and, in addition, to diversify their economies. The schemes tariff preferences should focus on helping developing countries having greater development, trade and financial needs. (8) The scheme consists of a general arrangement, and two special arrangements. (9) The general arrangement should be granted to all those developing countries which share a common developing need and are in a similar stage of economic development. Countries which are classified by the World Bank as high-income or upper-middle income countries have per capita income levels allowing them to attain higher levels of diversification without the schemes tariff preferences. Those countries include economies which have successfully completed their transition from centralised to market economies. They do not share the same development, trade and financial needs as the remaining developing countries; they are at a different stage of economic development, i.e. they are not similarly-situated as the more vulnerable developing countries; and, in order to prevent unjustified discrimination, they need to be treated differently. Furthermore, the use of tariff preferences provided under the scheme by high-income or upper-middle income countries increases the competitive pressure on exports from poorer, more vulnerable countries and therefore could impose unjustifiable burdens on those more vulnerable developing countries. The general arrangement takes account of the fact that the development, trade and financial needs are subject to change and ensures that the arrangement remains open if the situation of a country changes. For the sake of consistency, the tariff preferences granted under the general arrangement should not be extended to developing countries which are benefiting from a preferential market access arrangement with the Union, which provides at least the same level of tariff preferences as the scheme for substantially all trade. To provide a beneficiary country and economic operators with time for an orderly adaptation, the general arrangement should continue to be granted for two years as from the date of application of a preferential market access arrangement and this date should be specified in the list of beneficiary countries of the general arrangement. (10) Countries listed in Annex I to Regulation (EC) No 732/2008 and countries benefiting from autonomous preferential access to the Union market under Regulation (EC) No 732/2008, Council Regulation (EC) No 55/2008 of 21 January 2008 introducing autonomous trade preferences for the Republic of Moldova (4) and Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Unions Stabilisation and Association process (5) should be considered eligible for the scheme. Overseas territories associated with the Union and overseas countries and territories of countries that are not listed in Annex I to Regulation (EC) No 732/2008 should not be considered eligible for the scheme. (11) The special incentive arrangement for sustainable development and good governance is based on the integral concept of sustainable development, as recognised by international conventions and instruments such as the 1986 United Nations (UN) Declaration on the Right to Development, the 1992 Rio Declaration on Environment and Development, the 1998 International Labour Organisation (ILO) Declaration on Fundamental Principles and Rights at Work, the 2000 UN Millennium Declaration, and the 2002 Johannesburg Declaration on Sustainable Development. Consequently, the additional tariff preferences provided under the special incentive arrangement for sustainable development and good governance should be granted to those developing countries which, due to a lack of diversification and insufficient integration within the international trading system, are vulnerable, in order to help them assume the special burdens and responsibilities resulting from the ratification of core international conventions on human and labour rights, environmental protection and good governance as well as from the effective implementation thereof. (12) Preferences should be designed to promote further economic growth and, thereby, to respond positively to the need for sustainable development. Under the special incentive arrangement, the ad valorem tariffs should therefore be suspended for the beneficiary countries concerned. The specific duties should also be suspended, unless combined with an ad valorem duty. (13) Countries that fulfil the eligibility criteria for the special incentive arrangement for sustainable development and good governance should be able to benefit from the additional tariff preferences if, upon their application, the Commission determines that the relevant conditions are met. It should be possible to submit applications as from the date of entry into force of this Regulation. Countries which benefit from the tariff preferences of the scheme under Regulation (EC) No 732/2008 should also submit a new application. (14) The Commission should monitor the status of ratification of the international conventions on human and labour rights, environmental protection and good governance and their effective implementation, by examining the conclusions and recommendations of the relevant monitoring bodies established under those conventions (the relevant monitoring bodies). Every two years, the Commission should present to the European Parliament and the Council a report on the status of ratification of the respective conventions, the compliance of the beneficiary countries with any reporting obligations under those conventions, and the status of the implementation of the conventions in practice. (15) For the purposes of the monitoring and the withdrawal of preferences, reports from relevant monitoring bodies are essential. However, such reports may be supplemented by other sources of information, provided that they are accurate and reliable. Without prejudice to other sources, this could include information from civil society, social partners, the European Parliament and the Council. (16) The special arrangement for the least-developed countries should continue to grant duty-free access to the Union market for products originating in the least-developed countries, as recognised and classified by the UN, except for trade in arms. For a country no longer classified by the UN as a least-developed country, a transitional period should be established, to alleviate any adverse effects caused by the removal of the tariff preferences granted under this arrangement. Tariff preferences provided under the special arrangement for the least-developed countries should continue to be granted for those least-developed countries, which benefit from another preferential market access arrangement with the Union. (17) To ensure coherence with the market access provisions for sugar in the Economic Partnership Agreements, imports of products under heading 1701 of the Common Customs Tariff should require an import licence until 30 September 2015. (18) As regards the general arrangement, the differentiation between tariff preferences for non-sensitive products and tariff preferences for sensitive products should be maintained, to take account of the situation of the sectors manufacturing the same products in the Union. (19) Common Customs Tariff duties on non-sensitive products should continue to be suspended, while duties on sensitive products should enjoy a tariff reduction, in order to ensure a satisfactory utilisation rate while at the same time taking account of the situation of the corresponding Union industries. (20) Such a tariff reduction should be sufficiently attractive, in order to motivate traders to make use of the opportunities offered by the scheme. Therefore, the ad valorem duties should generally be reduced by a flat rate of 3,5 percentage points from the most favoured nation duty rate, while such duties for textiles and textile goods should be reduced by 20 %. Specific duties should be reduced by 30 %. Where a minimum duty is specified, that minimum duty should not apply. (21) Duties should be suspended totally, where the preferential treatment for an individual import declaration results in an ad valorem duty of 1 % or less or in a specific duty of EUR 2 or less, since the cost of collecting such duties might be higher than the revenue gained. (22) Graduation should be based on criteria related to sections and chapters of the Common Customs Tariff. Graduation should apply in respect of a section or subsection in order to reduce cases where heterogeneous products are graduated. The graduation of a section or a subsection (made up of chapters) for a beneficiary country should be applied when the section meets the criteria for graduation over three consecutive years, in order to increase predictability and fairness of graduation by eliminating the effect of large and exceptional variations in the import statistics. Graduation should not apply to the beneficiary countries of the special incentive arrangement for sustainable development and good governance and the beneficiary countries of the special arrangement for the least-developed countries as they share a very similar economic profile rendering them vulnerable because of a low, non-diversified export base. (23) In order to ensure that the scheme benefits only those countries it is intended to benefit, the tariff preferences provided for by this Regulation should apply, as well as the rules of origin of products, laid down in Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (6). (24) The reasons for temporary withdrawal of the arrangements under the scheme should include serious and systematic violations of the principles laid down in certain international conventions concerning core human rights and labour rights, so as to promote the objectives of those conventions. Tariff preferences under the special incentive arrangement for sustainable development and good governance should be temporarily withdrawn if the beneficiary country does not respect its binding undertaking to maintain the ratification and effective implementation of those conventions or to comply with the reporting requirements imposed by the respective conventions, or if the beneficiary country does not cooperate with the Unions monitoring procedures as set out in this Regulation. (25) Due to the political situation in Burma/Myanmar and in Belarus, the temporary withdrawal of all tariff preferences in respect of imports of products originating in Burma/Myanmar or Belarus should be maintained. (26) In order to achieve a balance between the need for better targeting, greater coherence and transparency on the one hand, and better promoting sustainable development and good governance through a unilateral trade preference scheme on the other hand, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of amendments to the Annexes to this Regulation and temporary withdrawals of tariff preferences due to failure to adhere to the principles of sustainable development and good governance, as well as procedural rules regarding the submission of applications for the tariff preferences granted under the special incentive arrangement for sustainable development and good governance, the conduct of a temporary withdrawal and safeguard investigations in order to establish uniform and detailed technical arrangements. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (27) In order to provide a stable framework for economic operators, the power to adopt an act in accordance with Article 290 TFEU should be delegated to the Commission in respect of repealing a decision on temporary withdrawal under the urgency procedure before that decision to temporarily withdraw tariff preferences takes effect, where the reasons justifying temporary withdrawal no longer apply. (28) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for the control by the Member States of the Commissions exercise of implementing powers (7). (29) The advisory procedure should be used for the adoption of implementing acts on suspension from the tariff preferences of certain GSP sections in respect of beneficiary countries and on the initiation of a temporary withdrawal procedure, taking into account the nature and impact of those acts. (30) The examination procedure should be used for the adoption of implementing acts on safeguard investigations and on suspension of the preferential arrangements where imports may cause serious disturbance to Union markets. (31) In order to ensure the integrity and orderly functioning of the scheme, the Commission should adopt immediately applicable implementing acts where, in duly justified cases relating to temporary withdrawals due to non-compliance with customs-related procedures and obligations, imperative grounds of urgency so require. (32) In order to provide a stable framework for economic operators, upon conclusion of the maximum period of six months, the Commission should adopt immediately applicable implementing acts where, in duly justified cases relating to termination or extension of the temporary withdrawals due to non-compliance with customs-related procedures and obligations, imperative grounds of urgency so require. (33) The Commission should also adopt immediately applicable implementing acts where, in duly justified cases relating to safeguard investigations, imperative grounds of urgency relating to the deterioration of the economic and/or financial situation of Union producers which would be difficult to repair so require. (34) The Commission should report regularly to the European Parliament and to the Council on the effects of the scheme under this Regulation. Five years after its entry into force, the Commission should report to the European Parliament and to the Council on the application of this Regulation and assess the need to review the scheme, including the special incentive arrangement for sustainable development and good governance and temporary withdrawal provisions of tariff preferences, taking into consideration the fight against terrorism and the field of international standards on transparency and exchange of information in tax matters. In reporting, the Commission should take into account the implications for development, trade and financial needs of beneficiaries. The report should also include a detailed analysis of the impact of this Regulation on trade and on the Unions tariff income, with particular attention to the effects on beneficiary countries. Where applicable, compliance with Union sanitary and phytosanitary legislation should also be assessed. The report should also include an analysis of the effects of the scheme with regard to imports of biofuels and sustainability aspects. (35) Regulation (EC) No 732/2008 should therefore be repealed, HAVE ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 1. The scheme of generalised tariff preferences (the scheme) shall apply in accordance with this Regulation. 2. This Regulation provides for the following tariff preferences under the scheme: (a) a general arrangement; (b) a special incentive arrangement for sustainable development and good governance (GSP+); and (c) a special arrangement for the least-developed countries (Everything But Arms (EBA)). Article 2 For the purposes of this Regulation: (a) GSP means the Generalised Scheme of Preferences by which the Union provides preferential access to its market through any of the preferential arrangements referred to in Article 1(2); (b) countries means countries and territories possessing a customs administration; (c) eligible countries means all developing countries as listed in Annex I; (d) GSP beneficiary countries means beneficiary countries of the general arrangement as listed in Annex II; (e) GSP+ beneficiary countries means beneficiary countries of the special incentive arrangement for sustainable development and good governance as listed in Annex III; (f) EBA beneficiary countries means beneficiary countries of the special arrangement for least developed countries as listed in Annex IV; (g) Common Customs Tariff duties means the duties specified in Part Two of Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (8), except those duties established as part of tariff quotas; (h) section means any of the sections of the Common Customs Tariff as laid down by Regulation (EEC) No 2658/87; (i) chapter means any of the chapters of the Common Customs Tariff as laid down by Regulation (EEC) No 2658/87; (j) GSP section means a section listed in Annex V and established on the basis of sections and chapters of the Common Customs Tariff; (k) preferential market access arrangement means preferential access to the Union market through a trade agreement, either provisionally applied or in force, or through autonomous preferences granted by the Union; (l) effective implementation means the integral implementation of all undertakings and obligations undertaken under the international conventions listed in Annex VIII, thus ensuring fulfilment of all the principles, objectives and rights guaranteed therein. Article 3 1. A list of eligible countries is established in Annex I. 2. The Commission shall be empowered to adopt delegated acts in accordance with Article 36 to amend Annex I to take account of changes in the international status or classification of countries. 3. The Commission shall notify an eligible country concerned of any relevant changes in its status under the scheme. CHAPTER II GENERAL ARRANGEMENT Article 4 1. An eligible country shall benefit from the tariff preferences provided under the general arrangement referred to in point (a) of Article 1(2) unless: (a) it has been classified by the World Bank as a high-income or an upper-middle income country during three consecutive years immediately preceding the update of the list of beneficiary countries; or (b) it benefits from a preferential market access arrangement which provides the same tariff preferences as the scheme, or better, for substantially all trade. 2. Points (a) and (b) of paragraph 1 shall not apply to least-developed countries. 3. Without prejudice to point (b) of paragraph 1, point (a) of paragraph 1 shall not apply until 21 November 2014, for countries which by 20 November 2012 have initialled a bilateral preferential market access agreement with the Union, which provides the same tariff preferences as the scheme, or better, for substantially all trade, but which is not yet applied. Article 5 1. A list of GSP beneficiary countries meeting the criteria laid down in Article 4 is established in Annex II. 2. By 1 January of each year following the entry into force of this Regulation the Commission shall review Annex II. To provide a GSP beneficiary country and economic operators with time for orderly adaptation to the change in the countrys status under the scheme: (a) the decision to remove a beneficiary country from the list of GSP beneficiary countries, in accordance with paragraph 3 of this Article and on the basis of point (a) of Article 4(1), shall apply as from one year after the date of entry into force of that decision; (b) the decision to remove a beneficiary country from the list of GSP beneficiary countries, in accordance with paragraph 3 of this Article and on the basis of point (b) of Article 4(1), shall apply as from two years after the date of application of a preferential market access arrangement. 3. For the purposes of paragraphs 1 and 2 of this Article the Commission shall be empowered to adopt delegated acts, in accordance with Article 36, to amend Annex II on the basis of the criteria laid down in Article 4. 4. The Commission shall notify the GSP beneficiary country concerned of any changes in its status under the scheme. Article 6 1. The products included in the general arrangement referred to in point (a) of Article 1(2) are listed in Annex V. 2. The Commission shall be empowered to adopt delegated acts in accordance with Article 36, to amend Annex V in order to incorporate changes made necessary by amendments to the Combined Nomenclature. Article 7 1. Common Customs Tariff duties on products listed in Annex V as non-sensitive products shall be suspended entirely, except for agricultural components. 2. Common Customs Tariff ad valorem duties on products listed in Annex V as sensitive products shall be reduced by 3,5 percentage points. For products under GSP sections S-11a and S-11b of Annex V, this reduction shall be 20 %. 3. Where preferential duty rates calculated, in accordance with Article 6 of Regulation (EC) No 732/2008, on the Common Customs Tariff ad valorem duties applicable on the date of entry into force of this Regulation provide for a tariff reduction of more than 3,5 percentage points for the products referred to in paragraph 2 of this Article, those preferential duty rates shall apply. 4. Common Customs Tariff specific duties, other than minimum or maximum duties, on products listed in Annex V as sensitive products shall be reduced by 30 %. 5. Where Common Customs Tariff duties on products listed in Annex V as sensitive products include ad valorem duties and specific duties, the specific duties shall not be reduced. 6. Where duties reduced in accordance with paragraphs 2 and 4 specify a maximum duty, that maximum duty shall not be reduced. Where such duties specify a minimum duty, that minimum duty shall not apply. Article 8 1. The tariff preferences referred to in Article 7 shall be suspended, in respect of products of a GSP section originating in a GSP beneficiary country, when the average value of Union imports of such products over three consecutive years from that GSP beneficiary country exceeds the thresholds listed in Annex VI. The thresholds shall be calculated as a percentage of the total value of Union imports of the same products from all GSP beneficiary countries. 2. Prior to the application of the tariff preferences provided for in this Regulation, the Commission shall adopt an implementing act establishing, in accordance with the advisory procedure referred to in Article 39(2), a list of GSP sections for which the tariff preferences referred to in Article 7 are suspended in respect of a GSP beneficiary country. That implementing act shall apply as from 1 January 2014. 3. The Commission shall, every three years, review the list referred to in paragraph 2 of this Article and adopt an implementing act, in accordance with the advisory procedure referred to in Article 39(2), in order to suspend or to re-establish the tariff preferences referred to in Article 7. That implementing act shall apply as of 1 January of the year following its entry in force. 4. The list referred to in paragraphs 2 and 3 of this Article shall be established on the basis of the data available on 1 September of the year in which the review is conducted and of the two years preceding the review year. It shall take into account imports from GSP beneficiary countries listed in Annex II as applicable at that time. However, the value of imports from GSP beneficiary countries, which upon the date of application of the suspension, no longer benefit from the tariff preferences under point (b) of Article 4(1) shall not be taken into account. 5. The Commission shall notify the country concerned of the implementing act adopted in accordance with paragraphs 2 and 3. 6. Where Annex II is amended in accordance with the criteria laid down in Article 4, the Commission shall be empowered to adopt delegated acts in accordance with Article 36 to amend Annex VI in order to adjust the modalities listed in that Annex so as to maintain proportionally the same weight of the graduated product sections as defined in paragraph 1 of this Article. CHAPTER III SPECIAL INCENTIVE ARRANGEMENT FOR SUSTAINABLE DEVELOPMENT AND GOOD GOVERNANCE Article 9 1. A GSP beneficiary country may benefit from the tariff preferences provided under the special incentive arrangement for sustainable development and good governance referred to in point (b) of Article 1(2) if: (a) it is considered to be vulnerable due to a lack of diversification and insufficient integration within the international trading system, as defined in Annex VII; (b) it has ratified all the conventions listed in Annex VIII (the relevant conventions) and the most recent available conclusions of the monitoring bodies under those conventions (the relevant monitoring bodies) do not identify a serious failure to effectively implement any of those conventions; (c) in relation to any of the relevant conventions, it has not formulated a reservation which is prohibited by any of those conventions or which is for the purposes of this Article considered to be incompatible with the object and purpose of that convention. For the purposes of this Article, reservations shall not be considered to be incompatible with the object and purpose of a convention unless: (i) a process explicitly set out for that purpose under the convention has so determined; or (ii) in the absence of such a process, the Union where a party to the convention, and/or a qualified majority of Member States party to the convention, in accordance with their respective competences as established in the Treaties, objected to the reservation on the grounds that it is incompatible with the object and purpose of the convention and opposed the entry into force of the convention as between them and the reserving state in accordance with the provisions of the Vienna Convention on the Law of Treaties; (d) it gives a binding undertaking to maintain ratification of the relevant conventions and to ensure the effective implementation thereof; (e) it accepts without reservation the reporting requirements imposed by each convention and gives a binding undertaking to accept regular monitoring and review of its implementation record in accordance with the provisions of the relevant conventions; and (f) it gives a binding undertaking to participate in and cooperate with the monitoring procedure referred to in Article 13. 2. Where Annex II is amended, the Commission shall be empowered to adopt delegated acts in accordance with Article 36 to amend Annex VII in order to review the vulnerability threshold listed in point 1(b) of Annex VII so as to maintain proportionally the same weight of the vulnerability threshold as calculated in accordance with Annex VII. Article 10 1. The special incentive arrangement for sustainable development and good governance shall be granted if the following conditions are met: (a) a GSP beneficiary country has made a request to that effect; and (b) examination of the request shows that the requesting country fulfils the conditions laid down in Article 9(1). 2. The requesting country shall submit its request to the Commission in writing. The request shall provide comprehensive information concerning the ratification of the relevant conventions and shall include the binding undertakings referred to in points (d), (e) and (f) of Article 9(1). 3. After receiving a request, the Commission shall notify the European Parliament and the Council thereof. 4. After examining the request, the Commission shall be empowered to adopt delegated acts, in accordance with Article 36, to establish or to amend Annex III in order to grant a requesting country the special incentive arrangement for sustainable development and good governance by adding that country to the list of GSP+ beneficiary countries. 5. Where a GSP+ beneficiary country no longer fulfils the conditions referred to in points (a) or (c) of Article 9(1), or withdraws any of its binding undertakings referred to in points (d), (e) and (f) of Article 9(1), the Commission shall be empowered to adopt a delegated act, in accordance with Article 36, to amend Annex III in order to remove that country from the list of GSP+ beneficiary countries. 6. The Commission shall notify the requesting country of a decision taken in accordance with paragraphs 4 and 5 of this Article after Annex III is amended and published in the Official Journal of the European Union. Where the requesting country is granted the special incentive arrangement, it shall be informed of the date on which the respective delegated act enters into force. 7. The Commission shall be empowered to adopt delegated acts, in accordance with Article 36, to establish rules related to the procedure for granting the special incentive arrangement for sustainable development and good governance in particular with respect to deadlines and the submission and processing of requests. Article 11 1. The products included in the special incentive arrangement for sustainable development and good governance are listed in Annex IX. 2. The Commission shall be empowered to adopt delegated acts, in accordance with Article 36, to amend Annex IX to take into account amendments to the Combined Nomenclature affecting the products listed in that Annex. Article 12 1. The Common Customs Tariff ad valorem duties on all products listed in Annex IX which originate in a GSP+ beneficiary country shall be suspended. 2. Common Customs Tariff specific duties on products referred to in paragraph 1 shall be suspended entirely, except for products for which the Common Customs Tariff duties include ad valorem duties. For products with Combined Nomenclature code 1704 10 90, the specific duty shall be limited to 16 % of the customs value. Article 13 1. As of the date of the granting of the tariff preferences provided under the special incentive arrangement for sustainable development and good governance, the Commission shall keep under review the status of ratification of the relevant conventions and shall monitor their effective implementation, as well as cooperation with the relevant monitoring bodies, by examining the conclusions and recommendations of those monitoring bodies. 2. In this context, a GSP+ beneficiary country shall cooperate with the Commission and provide all information necessary to assess its respect of binding undertakings referred to in points (d), (e) and (f) of Article 9(1) and its situation as regards point (c) of Article 9(1). Article 14 1. By 1 January 2016, and every two years thereafter, the Commission shall present to the European Parliament and to the Council a report on the status of ratification of the relevant conventions, the compliance of the GSP+ beneficiary countries with any reporting obligations under those conventions and the status of the effective implementation thereof. 2. That report shall include: (a) the conclusions or recommendations of relevant monitoring bodies in respect of each GSP+ beneficiary country; and (b) the Commissions conclusions on whether each GSP+ beneficiary country respects its binding undertakings to comply with reporting obligations, to cooperate with relevant monitoring bodies in accordance with the relevant conventions and to ensure the effective implementation thereof. The report may include any information the Commission considers appropriate. 3. In drawing its conclusions concerning effective implementation of the relevant conventions, the Commission shall assess the conclusions and recommendations of the relevant monitoring bodies, as well as, without prejudice to other sources, information submitted by third parties, including civil society, social partners, the European Parliament or the Council. Article 15 1. The special incentive arrangement for sustainable development and good governance shall be withdrawn temporarily, in respect of all or of certain products originating in a GSP+ beneficiary country, where in practice that country does not respect its binding undertakings as referred to in points (d), (e) and (f) of Article 9(1), or the GSP+ beneficiary country has formulated a reservation which is prohibited by any of the relevant conventions or which is incompatible with the object and purpose of that convention as established in point (c) of Article 9(1). 2. The burden of proof for compliance with its obligations resulting from binding undertakings as referred to in points (d), (e) and (f) of Article 9(1), and its situation as referred to in point (c) of Article 9(1), shall be on the GSP+ beneficiary country. 3. Where, either on the basis of the conclusions of the report referred to in Article 14 or on the basis of the evidence available, the Commission has a reasonable doubt that a particular GSP+ beneficiary country does not respect its binding undertakings as referred to in points (d), (e) and (f) of Article 9(1), or has formulated a reservation which is prohibited by any of the relevant conventions or which is incompatible with the object and purpose of that convention as established in point (c) of Article 9(1), it shall, in accordance with the advisory procedure referred to in Article 39(2), adopt an implementing act to initiate the procedure for the temporary withdrawal of the tariff preferences provided under the special incentive arrangement for sustainable development and good governance. The Commission shall inform the European Parliament and the Council thereof. 4. The Commission shall publish a notice in the Official Journal of the European Union and notify the GSP+ beneficiary country concerned thereof. The notice shall: (a) state the grounds for the reasonable doubt as to the fulfilment of the binding undertakings made by the GSP+ beneficiary country as referred to in points (d), (e) and (f) of Article 9(1), or as to the existence of a reservation which is prohibited by any of the relevant conventions or which is incompatible with the object and purpose of that convention as established in point (c) of Article 9(1), which may call into question its right to continue to enjoy the tariff preferences provided under the special incentive arrangement for sustainable development and good governance; and (b) specify the period, which may not exceed six months from the date of publication of the notice, within which a GSP+ beneficiary country shall submit its observations. 5. The Commission shall provide the beneficiary country concerned with every opportunity to cooperate during the period referred to in point (b) of paragraph 4. 6. The Commission shall seek all information it considers necessary including, inter alia, the conclusions and recommendations of the relevant monitoring bodies. In drawing its conclusions, the Commission shall assess all relevant information. 7. Within three months after expiry of the period specified in the notice, the Commission shall decide: (a) to terminate the temporary withdrawal procedure; or (b) to temporarily withdraw the tariff preferences provided under the special incentive arrangement for sustainable development and good governance. 8. Where the Commission considers that the findings do not justify temporary withdrawal, it shall adopt an implementing act to terminate the temporary withdrawal procedure in accordance with the advisory procedure referred to in Article 39(2). That implementing act shall be based, inter alia, on evidence received. 9. Where the Commission considers that the findings justify temporary withdrawal for the reasons referred to in paragraph 1 of this Article, it shall be empowered, in accordance with Article 36, to adopt delegated acts to amend Annex III in order to temporarily withdraw the tariff preferences provided under the special incentive arrangement for sustainable development and good governance referred to in point (b) of Article 1(2). 10. Where the Commission decides on temporary withdrawal, such delegated act shall take effect six months after its adoption. 11. Where the reasons justifying temporary withdrawal no longer apply before the delegated act referred to in paragraph 9 of this Article takes effect, the Commission shall be empowered to repeal the adopted act to temporarily withdraw tariff preferences in accordance with the urgency procedure referred to in Article 37. 12. The Commission shall be empowered to adopt delegated acts, in accordance with Article 36, to establish rules related to the procedure for temporary withdrawal of the special incentive arrangement for sustainable development and good governance in particular with respect to deadlines, rights of parties, confidentiality and review. Article 16 Where the Commission finds that the reasons justifying a temporary withdrawal of the tariff preferences, as referred to in Article 15(1), no longer apply, it shall be empowered to adopt delegated acts, in accordance with Article 36, to amend Annex III in order to reinstate the tariff preferences provided under the special incentive arrangement for sustainable development and good governance. CHAPTER IV SPECIAL ARRANGEMENT FOR THE LEAST-DEVELOPED COUNTRIES Article 17 1. An eligible country shall benefit from the tariff preferences provided under the special arrangement for the least-developed countries referred to in point (c) of Article 1(2), if that country is identified by the UN as a least-developed country. 2. The Commission shall continuously review the list of EBA beneficiary countries on the basis of the most recent available data. Where an EBA beneficiary country no longer fulfils the conditions referred to in paragraph 1 of this Article, the Commission shall be empowered to adopt delegated acts, in accordance with Article 36, to amend Annex IV in order to remove the country from the list of EBA beneficiary countries following a transitional period of three years as from the date on which the delegated act entered into force. 3. Pending the identification by the UN of a newly independent country as a least-developed country, the Commission shall be empowered to adopt delegated acts, in accordance with Article 36, to amend Annex IV as an interim measure so as to include such a country in the list of EBA beneficiary countries. If such a newly independent country is not identified by the UN as a least-developed country during the first available review of the category of least-developed countries, the Commission shall be empowered to adopt delegated acts forthwith, in accordance with Article 36, to amend Annex IV in order to remove such a country from that Annex, without granting the transitional period referred to in paragraph 2 of this Article. 4. The Commission shall notify the EBA beneficiary country concerned of any changes in its status under the scheme. Article 18 1. The Common Customs Tariff duties on all products that are listed in Chapters 1 to 97 of the Combined Nomenclature, except those in Chapter 93, originating in an EBA beneficiary country, shall be suspended entirely. 2. From 1 January 2014 until 30 September 2015, imports of products under tariff heading 1701 of the Common Customs Tariff shall require an import licence. 3. The Commission shall, in accordance with the examination procedure referred to in Article 39(3), adopt detailed rules for implementing the provisions referred to in paragraph 2 of this Article in accordance with the procedure referred to in Article 195 of Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (9). CHAPTER V TEMPORARY WITHDRAWAL PROVISIONS COMMON TO ALL ARRANGEMENTS Article 19 1. The preferential arrangements referred to in Article 1(2) may be withdrawn temporarily, in respect of all or of certain products originating in a beneficiary country, for any of the following reasons: (a) serious and systematic violation of principles laid down in the conventions listed in Part A of Annex VIII; (b) export of goods made by prison labour; (c) serious shortcomings in customs controls on the export or transit of drugs (illicit substances or precursors), or failure to comply with international conventions on anti-terrorism and money laundering; (d) serious and systematic unfair trading practices including those affecting the supply of raw materials, which have an adverse effect on the Union industry and which have not been addressed by the beneficiary country. For those unfair trading practices, which are prohibited or actionable under the WTO Agreements, the application of this Article shall be based on a previous determination to that effect by the competent WTO body; (e) serious and systematic infringement of the objectives adopted by Regional Fishery Organisations or any international arrangements to which the Union is a party concerning the conservation and management of fishery resources. 2. The preferential arrangements provided for in this Regulation shall not be withdrawn under point (d) of paragraph 1 in respect of products that are subject to anti-dumping or countervailing measures under Council Regulation (EC) No 597/2009 of 11 June 2009 on protection against subsidised imports from countries not members of the European Community (10) or Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (11), for the reasons justifying those measures. 3. Where the Commission considers that there are sufficient grounds justifying temporary withdrawal of the tariff preferences provided under any preferential arrangement referred to in Article 1(2) on the basis of the reasons referred to in paragraph 1 of this Article it shall adopt an implementing act to initiate the procedure for temporary withdrawal in accordance with the advisory procedure referred to in Article 39(2). The Commission shall inform the European Parliament and the Council of that implementing act. 4. The Commission shall publish a notice in the Official Journal of the European Union announcing the initiation of a temporary withdrawal procedure, and shall notify the beneficiary country concerned thereof. The notice shall: (a) provide sufficient grounds for the implementing act to initiate a temporary withdrawal procedure, referred to in paragraph 3; and (b) state that the Commission will monitor and evaluate the situation in the beneficiary country concerned for six months from the date of publication of the notice. 5. The Commission shall provide the beneficiary country concerned with every opportunity to cooperate during the monitoring and evaluation period. 6. The Commission shall seek all information it considers necessary, inter alia, the available assessments, comments, decisions, recommendations and conclusions of the relevant monitoring bodies, as appropriate. In drawing its conclusions, the Commission shall assess all relevant information. 7. Within three months from the expiry of the period referred to in point (b) of paragraph 4, the Commission shall submit a report on its findings and conclusions to the beneficiary country concerned. The beneficiary country has the right to submit its comments on the report. The period for comments shall not exceed one month. 8. Within six months from the expiry of the period referred to in point (b) of paragraph 4 the Commission shall decide: (a) to terminate the temporary withdrawal procedure; or (b) to temporarily withdraw the tariff preferences provided under the preferential arrangements referred to in Article 1(2). 9. Where the Commission considers that the findings do not justify temporary withdrawal, it shall adopt an implementing act, in accordance with the advisory procedure referred to in Article 39(2), on the termination of the temporary withdrawal procedure. 10. Where the Commission considers that the findings justify temporary withdrawal for the reasons referred to in paragraph 1 of this Article, it shall be empowered, in accordance with Article 36, to adopt delegated acts to amend Annexes II, III or IV, whichever is applicable, in order to temporarily withdraw the tariff preferences provided under the preferential arrangements referred to in Article 1(2). 11. For either of the cases referred to in paragraphs 9 and 10, the adopted act shall be based, inter alia, on evidence received. 12. Where the Commission decides on temporary withdrawal, such delegated act shall take effect six months after its adoption. 13. Where the reasons justifying temporary withdrawal no longer apply before the delegated act referred to in paragraph 10 of this Article takes effect, the Commission shall be empowered to repeal the adopted act to temporarily withdraw the tariff preferences in accordance with the urgency procedure referred to in Article 37. 14. The Commission shall be empowered to adopt delegated acts, in accordance with Article 36, to establish rules related to the procedure for temporary withdrawal of all arrangements in particular with respect to deadlines, rights of parties, confidentiality and review. Article 20 Where the Commission finds that the reasons justifying a temporary withdrawal of the tariff preferences as referred to in Article 19(1) no longer apply, it shall be empowered to adopt delegated acts, in accordance with Article 36 to amend Annexes II, III or IV, whichever is applicable, in order to reinstate the tariff preferences provided under the preferential arrangements referred to in Article 1(2). Article 21 1. The preferential arrangements provided for in this Regulation may be withdrawn temporarily, in respect of all or of certain products originating in a beneficiary country, in cases of fraud, irregularities or systematic failure to comply with or to ensure compliance with the rules concerning the origin of the products and with the procedures related thereto, or failure to provide administrative cooperation as required for the implementation and policing of the preferential arrangements referred to in Article 1(2). 2. The administrative cooperation referred to in paragraph 1 requires, inter alia, that a beneficiary country: (a) communicate to the Commission and update the information necessary for the implementation of the rules of origin and the policing thereof; (b) assist the Union by carrying out, at the request of the customs authorities of the Member States, subsequent verification of the origin of the goods, and communicate its results in time to the Commission; (c) assist the Union by allowing the Commission, in coordination and close cooperation with the competent authorities of the Member States, to conduct the Union administrative and investigative cooperation missions in that country, in order to verify the authenticity of documents or the accuracy of information relevant for granting the preferential arrangements referred to in Article 1(2); (d) carry out or arrange for appropriate inquiries to identify and prevent contravention of the rules of origin; (e) comply with or ensure compliance with the rules of origin in respect of regional cumulation, within the meaning of Regulation (EEC) No 2454/93, if the country benefits therefrom; and (f) assist the Union in the verification of conduct where there is a presumption of origin-related fraud, whereby the existence of fraud may be presumed where imports of products under the preferential arrangements provided for in this Regulation massively exceed the usual levels of the beneficiary countrys exports. 3. Where the Commission considers that there is sufficient evidence to justify temporary withdrawal for the reasons set out in paragraphs 1 and 2 of this Article, it shall decide in accordance with the urgency procedure referred to in Article 39(4) to temporarily withdraw the tariff preferences provided under the preferential arrangements referred to in Article 1(2), in respect of all or certain products originating in a beneficiary country. 4. Before taking such decision, the Commission shall first publish a notice in the Official Journal of the European Union, stating that there are grounds for reasonable doubt about compliance with paragraphs 1 and 2 which may call into question the right of the beneficiary country to continue to enjoy the benefits granted by this Regulation. 5. The Commission shall inform the beneficiary country concerned of any decision taken in accordance with paragraph 3, before it becomes effective. 6. The period of temporary withdrawal shall not exceed six months. At the latest on the conclusion of that period, the Commission shall decide in accordance with the urgency procedure referred to in Article 39(4) either to terminate the temporary withdrawal or to extend the period of temporary withdrawal. 7. Member States shall communicate to the Commission all relevant information that may justify temporary withdrawal of the tariff preferences or its extension. CHAPTER VI SAFEGUARD AND SURVEILLANCE PROVISIONS SECTION I General Safeguards Article 22 1. Where a product originating in a beneficiary country of any of the preferential arrangements referred to in Article 1(2), is imported in volumes and/or at prices which cause, or threaten to cause, serious difficulties to Union producers of like or directly competing products, normal Common Customs Tariff duties on that product may be reintroduced. 2. For the purpose of this Chapter, like product means a product which is identical, i.e. alike in all respects, to the product under consideration, or, in the absence of such a product, another product which, although not alike in all respects, has characteristics closely resembling those of the product under consideration. 3. For the purpose of this Chapter, interested parties means those parties involved in the production, distribution and/or sale of the imports mentioned in paragraph 1 and of like or directly competing products. 4. The Commission shall be empowered to adopt delegated acts, in accordance with Article 36, to establish rules related to the procedure for adopting general safeguard measures in particular with respect to deadlines, rights of parties, confidentiality, disclosure, verification, visits and review. Article 23 Serious difficulties shall be considered to exist where Union producers suffer deterioration in their economic and/or financial situation. In examining whether such deterioration exists, the Commission shall take account, inter alia, of the following factors concerning Union producers, where such information is available: (a) market share; (b) production; (c) stocks; (d) production capacity; (e) bankruptcies; (f) profitability; (g) capacity utilisation; (h) employment; (i) imports; (j) prices. Article 24 1. The Commission shall investigate whether the normal Common Customs Tariff duties should be reintroduced if there is sufficient prima facie evidence that the conditions of Article 22(1) are met. 2. An investigation shall be initiated upon request by a Member State, by any legal person or any association not having legal personality, acting on behalf of Union producers, or on the Commissions own initiative if it is apparent to the Commission that there is sufficient prima facie evidence, as determined on the basis of factors referred to in Article 23, to justify such initiation. The request to initiate an investigation shall contain evidence that the conditions for imposing the safeguard measure set out in Article 22(1) are met. The request shall be submitted to the Commission. The Commission shall, as far as possible, examine the accuracy and adequacy of the evidence provided in the request to determine whether there is sufficient prima facie evidence to justify the initiation of an investigation. 3. Where it is apparent that there is sufficient prima facie evidence to justify the initiation of proceedings the Commission shall publish a notice in the Official Journal of the European Union. Initiation shall take place within one month of the request received pursuant to paragraph 2. Should an investigation be initiated, the notice shall provide all necessary details about the procedure and deadlines, including recourse to the Hearing Officer of the Directorate-General for Trade of the European Commission. 4. An investigation, including the procedural steps referred to in Articles 25, 26 and 27, shall be concluded within 12 months from its initiation. Article 25 On duly justified grounds of urgency relating to deterioration of the economic and/or financial situation of Union producers, and where delay might cause damage which would be difficult to repair, the Commission shall be empowered to adopt immediately applicable implementing acts in accordance with the urgency procedure referred to in Article 39(4) to reintroduce normal Common Customs Tariff duties for a period of up to 12 months. Article 26 Where the facts as finally established show that the conditions set out in Article 22(1) are met, the Commission shall adopt an implementing act to reintroduce the Common Customs Tariff duties in accordance with the examination procedure referred to in Article 39(3). That implementing act shall enter into force within one month from the date of its publication in the Official Journal of the European Union. Article 27 Where the facts as finally established show that the conditions set out in Article 22(1) are not met, the Commission shall adopt an implementing act terminating the investigation and proceedings in accordance with the examination procedure referred to in Article 39(3). That implementing act shall be published in the Official Journal of the European Union. The investigation shall be deemed terminated, if no implementing act is published within the period referred to in Article 24(4) and any urgent preventive measures shall automatically lapse. Any Common Customs Tariff duties collected as a result of those provisional measures shall be refunded. Article 28 Common Customs Tariff duties shall be reintroduced as long as necessary to counteract the deterioration in the economic and/or financial situation of Union producers, or as long as the threat of such deterioration persists. The period of reintroduction shall not exceed three years, unless it is extended in duly justified circumstances. SECTION II Safeguards in the Textile, Agriculture and Fisheries Sectors Article 29 1. Without prejudice to Section I of this Chapter, on 1 January of each year, the Commission, on its own initiative and in accordance with the advisory procedure referred to in Article 39(2), shall adopt an implementing act in order to remove the tariff preferences referred to in Articles 7 and 12 with respect to the products from GSP sections S-11a and S-11b of Annex V or to products falling under Combined Nomenclature codes 2207 10 00, 2207 20 00, 2909 19 10, 3814 00 90, 3820 00 00, and 3824 90 97 where imports of such products, listed respectively in Annexes V or IX, whichever is applicable, originate in a beneficiary country and their total: (a) increases by at least 13,5 % in quantity (by volume), as compared with the previous calendar year; or (b) for products under GSP sections S-11a and S-11b of Annex V, exceeds the share referred to in point 2 of Annex VI of the value of Union imports of products in GSP sections S-11a and S-11b of Annex V from all countries and territories listed in Annex II during any period of 12 months. 2. Paragraph 1 of this Article shall not apply to EBA beneficiary countries, nor shall it apply to countries with a share for the relevant products referred to in Article 29(1) not exceeding 6 % of total Union imports of the same products listed in Annexes V or IX, whichever is applicable. 3. The removal of the tariff preferences shall take effect two months after the date of publication of the Commissions act to that effect in the Official Journal of the European Union. Article 30 Without prejudice to Section I of this Chapter, where imports of products included in Annex I to the TFEU cause, or threaten to cause, serious disturbance to Union markets, in particular to one or more of the outermost regions, or these markets regulatory mechanisms, the Commission, on its own initiative or at the request of a Member State, after consulting the committee for the relevant agriculture or fisheries common market organisation, shall adopt an implementing act in order to suspend the preferential arrangements in respect of the products concerned in accordance with examination procedure referred to in Article 39(3). Article 31 The Commission shall inform the beneficiary country concerned as soon as possible of any decision taken in accordance with Articles 29 or 30 before it becomes effective. SECTION III Surveillance in the Agricultural and Fisheries Sectors Article 32 1. Without prejudice to Section I of this Chapter, products from Chapters 1 to 24 of the Common Customs Tariff as laid down by Regulation (EEC) No 2658/87, originating in beneficiary countries, may be subject to a special surveillance mechanism, in order to avoid disturbances to Union markets. The Commission, on its own initiative or at the request of a Member State, after consulting the committee for the relevant agriculture or fisheries common market organisation, shall adopt an implementing act, in accordance with the examination procedure referred to in Article 39(3), on whether to apply this special surveillance mechanism, and shall determine the products to which this surveillance mechanism is to be applied. 2. Where Section I of this Chapter is applied to products in Chapters 1 to 24 of the Common Customs Tariff as laid down by Regulation (EEC) No 2658/87, originating in beneficiary countries, the period referred to in Article 24(4) of this Regulation shall be reduced to two months in the following cases: (a) when the beneficiary country concerned does not ensure compliance with the rules of origin or does not provide the administrative cooperation referred to in Article 21; or (b) when imports of products from Chapters 1 to 24 of the Common Customs Tariff as laid down by Regulation (EEC) No 2658/87, under the preferential arrangements granted under this Regulation massively exceed the usual levels of exports from the beneficiary country concerned. CHAPTER VII COMMON PROVISIONS Article 33 1. To benefit from the tariff preferences, the products for which the tariff preferences are claimed shall originate in a beneficiary country. 2. For the purposes of the preferential arrangements referred to in Article 1(2) of this Regulation, the rules of origin concerning the definition of the concept of originating products, the procedures and the methods of administrative cooperation related thereto shall be those laid down in Regulation (EEC) No 2454/93. Article 34 1. Where the rate of an ad valorem duty for an individual import declaration is reduced in accordance with this Regulation to 1 % or less, that duty shall be suspended entirely. 2. Where the rate of a specific duty for an individual import declaration is reduced in accordance with this Regulation to EUR 2 or less per individual euro amount, that duty shall be suspended entirely. 3. Subject to paragraphs 1 and 2, the final rate of the preferential duty calculated in accordance with this Regulation shall be rounded down to the first decimal place. Article 35 1. The statistical source to be used for the purpose of this Regulation shall be the external trade statistics of the Commission (Eurostat). 2. Member States shall send the Commission (Eurostat) their statistical data on products placed under the customs procedure for release for free circulation under the tariff preferences according to Regulation (EC) No 471/2009 of the European Parliament and of the Council of 6 May 2009 on Community statistics relating to external trade with non-member countries (12). Those data, supplied by reference to the Combined Nomenclature codes and, where applicable, the TARIC codes, shall show, by country of origin, the values, quantities and any supplementary units required in accordance with the definitions in that Regulation. In accordance with Article 8(1) of that Regulation, Member States shall transmit those statistical data no later than 40 days after the end of each monthly reference period. In order to facilitate information and increase transparency, the Commission shall also ensure that the relevant statistical data for the GSP sections are regularly available in a public database. 3. In accordance with Article 308d of Regulation (EEC) No 2454/93, Member States shall forward to the Commission, at its request, details of the quantities and values of products released for free circulation under the tariff preferences, during the previous months. Those data shall include the products referred to in paragraph 4 of this Article. 4. The Commission shall, in close cooperation with Member States, monitor the imports of products falling under Combined Nomenclature codes 0603, 0803 90 10, 1006, 1604 14, 1604 19 31, 1604 19 39, 1604 20 70, 1701, 1704, 1806 10 30, 1806 10 90, 2002 90, 2103 20, 2106 90 59, 2106 90 98, 6403, 2207 10 00, 2207 20 00, 2909 19 10, 3814 00 90, 3820 00 00 and 3824 90 97, in order to determine whether the conditions referred to in Articles 22, 29 and 30 are fulfilled. Article 36 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Articles 3, 5, 6, 8, 9, 10, 11, 15, 16, 17, 19, 20 and 22 shall be conferred to the Commission for an indeterminate period of time from 20 November 2012. 3. The delegation of powers referred to in Articles 3, 5, 6, 8, 9, 10, 11, 15, 16, 17, 19, 20 or 22 may be revoked at any time by the European Parliament or by the Council. A decision of revocation shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Articles 3, 5, 6, 8, 9, 10, 11, 15, 16, 17, 19, 20 or 22 shall enter into force only if no objection has been expressed by either the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or the Council. Article 37 1. Delegated acts adopted under this Article shall enter into force without delay and shall apply as long as no objection is expressed in accordance with paragraph 2. The notification of a delegated act adopted under this Article to the European Parliament and to the Council shall state the reasons for the use of the urgency procedure. 2. Either the European Parliament or the Council may object to a delegated act in accordance with the procedure referred to in Article 36(5). In such a case, the Commission shall repeal the act without delay following the notification of the decision to object by the European Parliament or the Council. Article 38 1. Information received pursuant to this Regulation shall be used only for the purpose for which it was requested. 2. Neither information of a confidential nature nor any information provided on a confidential basis received pursuant to this Regulation shall be disclosed without specific permission from the supplier of such information. 3. Each request for confidentiality shall state the reasons why the information is confidential. However, if the supplier of the information wishes neither to make it public nor to authorise its disclosure in general terms or in the form of a summary and if it appears that the request for confidentiality is unjustified, the information concerned may be disregarded. 4. Information shall in any case be considered to be confidential if its disclosure is likely to have a significantly adverse effect upon the supplier or the source of such information. 5. Paragraphs 1 to 4 shall not preclude reference by the Union authorities to general information and in particular to reasons on which decisions taken pursuant to this Regulation are based. Those authorities shall, however, take into account the legitimate interests of natural and legal persons concerned so that their business secrets shall not be divulged. Article 39 1. The Commission shall be assisted by the Generalised Preferences Committee established by Regulation (EC) No 732/2008. That Committee shall be a committee within the meaning of Regulation (EU) No 182/2011. The Committee may examine any matter relating to the application of this Regulation, raised by the Commission or at the request of a Member State. 2. Where reference is made to this paragraph, Article 4 of Regulation (EU) No 182/2011 shall apply. 3. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. 4. Where reference is made to this paragraph, Article 8 of Regulation (EU) No 182/2011 shall apply in conjunction with Article 5 thereof. Article 40 By 1 January 2016 and every two years thereafter, the Commission shall submit to the European Parliament and to the Council a report on the effects of the scheme covering the most recent two-year period and all of the preferential arrangements referred to in Article 1(2). By 21 November 2017, the Commission shall submit, to the European Parliament and to the Council, a report on the application of this Regulation. Such a report may, where appropriate, be accompanied by a legislative proposal. Article 41 Regulation (EC) No 732/2008 is repealed with effect from 1 January 2014. References to the repealed Regulation shall be construed as references to this Regulation in accordance with the correlation table set out in Annex X. CHAPTER VIII FINAL PROVISIONS Article 42 1. Any investigation or temporary withdrawal procedure initiated and not terminated under Regulation (EC) No 732/2008 shall be reinitiated automatically under this Regulation, except in respect of a beneficiary country of the special incentive arrangement for sustainable development and good governance under that Regulation if the investigation concerns only the benefits granted under the special incentive arrangement for sustainable development and good governance. However, such investigation shall be reinitiated automatically if the same beneficiary country applies for the special incentive arrangement under this Regulation before 1 January 2015. 2. The information received in the course of an investigation initiated and not terminated under Regulation (EC) No 732/2008 shall be taken into account in any reinitiated investigation. Article 43 1. This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. 2. It shall apply from 20 November 2012. However, the tariff preferences provided under the preferential arrangements referred to in Article 1(2) shall apply from 1 January 2014. 3. The scheme shall apply until 31 December 2023. However, the expiry date shall neither apply to the special arrangement for the least-developed countries, nor, to the extent that they are applied in conjunction with that arrangement, to any other provisions of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 25 October 2012. For the European Parliament The President Martin SCHULZ For the Council The President A. D. MAVROYIANNIS (1) Position of the European Parliament of 13 June 2012 (not yet published in the Official Journal) and decision of the Council of 4 October 2012. (2) OJ L 211, 6.8.2008, p. 1. (3) OJ L 145, 31.5.2011, p. 28. (4) OJ L 20, 24.1.2008, p. 1. (5) OJ L 240, 23.9.2000, p. 1. (6) OJ L 253, 11.10.1993, p. 1. (7) OJ L 55, 28.2.2011, p. 13. (8) OJ L 256, 7.9.1987, p. 1. (9) OJ L 299, 16.11.2007, p. 1. (10) OJ L 188, 18.7.2009, p. 93. (11) OJ L 343, 22.12.2009, p. 51. (12) OJ L 152, 16.6.2009, p. 23. LIST OF ANNEXES Annex I  Eligible countries of the scheme referred to in Article 3 Annex II  Beneficiary countries of the general arrangement referred to in point (a) of Article 1(2) Annex III  Beneficiary countries of the special incentive arrangement for sustainable development and good governance referred to in point (b) of Article 1(2) Annex IV  Beneficiary countries of the special arrangement for the least-developed countries referred to in point (c) of Article 1(2) Annex V  List of products included in the general arrangement referred to in point (a) of Article 1(2) Annex VI  Modalities for the application of Article 8 Annex VII  Modalities for the application of Chapter III of this Regulation Annex VIII  Conventions referred to in Article 9 Annex IX  List of products included in the special incentive arrangement for sustainable development and good governance referred to in point (b) of Article 1(2) Annex X  Correlation table ANNEX I Eligible countries (1) of the scheme referred to in Article 3 Column A : alphabetical code, in accordance with the nomenclature of countries and territories for the Union external trade statistics Column B : name A B AE United Arab Emirates AF Afghanistan AG Antigua and Barbuda AL Albania AM Armenia AO Angola AR Argentina AZ Azerbaijan BA Bosnia and Herzegovina BB Barbados BD Bangladesh BF Burkina Faso BH Bahrain BI Burundi BJ Benin BN Brunei BO Bolivia BR Brazil BS Bahamas BT Bhutan BW Botswana BY Belarus BZ Belize CD Democratic Republic of the Congo CF Central African Republic CG Congo CI CÃ ´te dIvoire CK Cook Islands CL Chile CM Cameroon CN China CO Colombia CR Costa Rica CU Cuba CV Cape Verde DJ Djibouti DM Dominica DO Dominican Republic DZ Algeria EC Ecuador EG Egypt ER Eritrea ET Ethiopia FJ Fiji FM Micronesia GA Gabon GD Grenada GE Georgia GH Ghana GM Gambia, The GN Guinea GQ Equatorial Guinea GT Guatemala GW Guinea-Bissau GY Guyana HK Hong Kong HN Honduras HR Croatia HT Haiti ID Indonesia IN India IQ Iraq IR Iran JM Jamaica JO Jordan KE Kenya KG Kyrgyzstan KH Cambodia KI Kiribati KM Comoros KN Saint Kitts and Nevis KW Kuwait KZ Kazakhstan LA Laos LB Lebanon LC Saint Lucia LK Sri Lanka LR Liberia LS Lesotho LY Libya MA Morocco MD Moldova ME Montenegro MG Madagascar MH Marshall Islands MK former Yugoslav Republic of Macedonia, the ML Mali MM Burma/Myanmar MN Mongolia MO Macao MR Mauritania MU Mauritius MV Maldives MW Malawi MX Mexico MY Malaysia MZ Mozambique NA Namibia NE Niger NG Nigeria NI Nicaragua NP Nepal NR Nauru NU Niue OM Oman PA Panama PE Peru PG Papua New Guinea PH Philippines PK Pakistan PW Palau PY Paraguay QA Qatar RS Serbia RU Russia RW Rwanda SA Saudi Arabia SB Solomon Islands SC Seychelles SD Sudan SL Sierra Leone SN Senegal SO Somalia SR Suriname ST SÃ £o TomÃ © and PrÃ ­ncipe SV El Salvador SY Syria SZ Swaziland TD Chad TG Togo TH Thailand TJ Tajikistan TL Timor-Leste TM Turkmenistan TN Tunisia TO Tonga TT Trinidad and Tobago TV Tuvalu TZ Tanzania UA Ukraine UG Uganda UY Uruguay UZ Uzbekistan VC Saint Vincent and the Grenadines VE Venezuela VN Vietnam VU Vanuatu WS Samoa XK Kosovo (2) YE Yemen ZA South Africa ZM Zambia ZW Zimbabwe Eligible countries of the scheme referred to in Article 3 which have been temporarily withdrawn from the scheme, in respect of all or of certain products originating in these countries Column A : alphabetical code, in accordance with the nomenclature of countries and territories for the Union external trade statistics Column B : name A B BY Belarus MM Burma/Myanmar (1) This list includes countries for which preferences may have been temporarily withdrawn or suspended. The Commission or the competent authorities of the country concerned will be able to provide an updated list. (2) This designation is without prejudice to positions on status, and is in line with UN Security Council Resolution 1244 (1999) and the International Court of Justice Opinion on the Kosovos declaration of independence. ANNEX II Beneficiary countries (1) of the general arrangement referred to in point (a) of Article 1(2) Column A : alphabetical code, in accordance with the nomenclature of countries and territories for the Union external trade statistics Column B : name A B AF Afghanistan AM Armenia AO Angola AZ Azerbaijan BD Bangladesh BF Burkina Faso BI Burundi BJ Benin BO Bolivia BT Bhutan CD Democratic Republic of the Congo CF Central African Republic CG Congo CK Cook Islands CN China CO Colombia CR Costa Rica CV Cape Verde DJ Djibouti EC Ecuador ER Eritrea ET Ethiopia FM Micronesia GE Georgia GM Gambia, The GN Guinea GQ Equatorial Guinea GT Guatemala GW Guinea-Bissau HN Honduras HT Haiti ID Indonesia IN India IQ Iraq IR Iran KG Kyrgyzstan KH Cambodia KI Kiribati KM Comoros LA Laos LK Sri Lanka LR Liberia LS Lesotho MG Madagascar MH Marshall Islands ML Mali MM Burma/Myanmar MN Mongolia MR Mauritania MV Maldives MW Malawi MZ Mozambique NE Niger NG Nigeria NI Nicaragua NP Nepal NR Nauru NU Niue PA Panama PE Peru PH Philippines PK Pakistan PY Paraguay RW Rwanda SB Solomon Islands SD Sudan SL Sierra Leone SN Senegal SO Somalia ST SÃ £o TomÃ © and PrÃ ­ncipe SV El Salvador SY Syria TD Chad TG Togo TH Thailand TJ Tajikistan TL Timor-Leste TM Turkmenistan TO Tonga TV Tuvalu TZ Tanzania UA Ukraine UG Uganda UZ Uzbekistan VN Vietnam VU Vanuatu WS Samoa YE Yemen ZM Zambia Beneficiary countries of the general arrangement referred to in point (a) of Article 1(2) which have been temporarily withdrawn from that arrangement, in respect of all or of certain products originating in these countries Column A : alphabetical code, in accordance with the nomenclature of countries and territories for the Union external trade statistics Column B : name A B MM Burma/Myanmar (1) This list includes countries for which preferences may have been temporarily withdrawn or suspended. The Commission or the competent authorities of the country concerned will be able to provide an updated list. ANNEX III Beneficiary countries (1) of the special incentive arrangement for sustainable development and good governance referred to in point (b) of Article 1(2) Column A : alphabetical code, in accordance with the nomenclature of countries and territories for the Union external trade statistics Column B : name A B Beneficiary countries of the special incentive arrangement for sustainable development and good governance referred to in point (b) of Article 1(2) which have been temporarily withdrawn from that arrangement, in respect of all or of certain products originating in these countries Column A : alphabetical code, in accordance with the nomenclature of countries and territories for the Union external trade statistics Column B : name A B (1) This list includes countries for which preferences may have been temporarily withdrawn or suspended. The Commission or the competent authorities of the country concerned will be able to provide an updated list. ANNEX IV Beneficiary countries (1) of the special arrangement for the least-developed countries referred to in point (c) of Article 1(2) Column A : alphabetical code, in accordance with the nomenclature of countries and territories for the Union external trade statistics Column B : name A B AF Afghanistan AO Angola BD Bangladesh BF Burkina Faso BI Burundi BJ Benin BT Bhutan CD Democratic Republic of the Congo CF Central African Republic DJ Djibouti ER Eritrea ET Ethiopia GM Gambia, The GN Guinea GQ Equatorial Guinea GW Guinea-Bissau HT Haiti KH Cambodia KI Kiribati KM Comoros LA Laos LR Liberia LS Lesotho MG Madagascar ML Mali MM Burma/Myanmar MR Mauritania MV Maldives MW Malawi MZ Mozambique NE Niger NP Nepal RW Rwanda SB Solomon Islands SD Sudan SL Sierra Leone SN Senegal SO Somalia ST SÃ £o TomÃ © and PrÃ ­ncipe TD Chad TG Togo TL Timor-Leste TV Tuvalu TZ Tanzania UG Uganda VU Vanuatu WS Samoa YE Yemen ZM Zambia Beneficiary countries of the special arrangement for the least-developed countries referred to in point (c) of Article 1(2) which have been temporarily withdrawn from that arrangement, in respect of all or of certain products originating in these countries Column A : alphabetical code, in accordance with the nomenclature of countries and territories for the Union external trade statistics Column B : name A B MM Burma/Myanmar (1) This list includes countries for which preferences may have been temporarily withdrawn or suspended. The Commission or the competent authorities of the country concerned will be able to provide an updated list. ANNEX V List of products included in the general arrangement referred to in point (a) of Article 1(2) Notwithstanding the rules for the interpretation of the Combined Nomenclature (CN), the description of the products is to be considered as indicative, the tariff preferences being determined by the CN codes. Where ex CN codes are indicated, the tariff preferences are to be determined by the CN code and the description, together. Entry of products with a CN code marked with an asterisk (*) is subject to the conditions laid down in the relevant Union law. The column Section lists GSP sections (Article 2(h)) The column Chapter lists CN chapters covered by a GSP section (Article 2(i)) The column Sensitive/non-sensitive refers to the products included in the general arrangement (Article 6). These products are listed as being either NS (non-sensitive, for the purposes of Article 7(1)) or S (sensitive, for the purposes of Article 7(2)). For reasons of simplification, the products are listed in groups. These may include products for which Common Customs Tariff duties were withdrawn or suspended. Section Chapter CN code Description Sensitive/non-sensitive S-1a 01 0101 29 90 Live horses, other than pure-bred breeding animals, other than for slaughter S 0101 30 00 Live asses S 0101 90 00 Live mules and hinnies S 0104 20 10* Live, pure-bred breeding goats S 0106 14 10 Live domestic rabbits S 0106 39 10 Live pigeons S 02 0205 00 Meat of horses, asses, mules or hinnies, fresh, chilled or frozen S 0206 80 91 Edible offal of horses, asses, mules or hinnies, fresh or chilled, other than for the manufacture of pharmaceutical products S 0206 90 91 Edible offal of horses, asses, mules or hinnies, frozen, other than for the manufacture of pharmaceutical products S 0207 14 91 Livers, frozen, of fowls of the species Gallus domesticus S 0207 27 91 Livers, frozen, of turkeys S 0207 45 95 0207 55 95 0207 60 91 Livers, frozen, of ducks, geese or guinea fowls, other than fatty livers of ducks or geese S 0208 90 70 Frogs legs NS 0210 99 10 Meat of horses, salted, in brine or dried S 0210 99 59 Offal of bovine animals, salted, in brine, dried or smoked, other than thick skirt and thin skirt S ex 0210 99 85 Offal of sheep or goats, salted, in brine, dried or smoked S ex 0210 99 85 Offal, salted, in brine, dried or smoked, other than poultry liver, other than of domestic swine, of bovine animals or of sheep or goats S 04 0403 10 51 Yogurt, flavoured or containing added fruit, nuts or cocoa S 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 Buttermilk, curdled milk and cream, kephir and other fermented or acidified milk and cream, flavoured or containing added fruit, nuts or cocoa S 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 0405 20 10 Dairy spreads, of a fat content, by weight, of 39 % or more but not exceeding 75 % S 0405 20 30 0407 19 90 0407 29 90 0407 90 90 Birds eggs, in shell, fresh, preserved or cooked, other than of poultry S 0410 00 00 Edible products of animal origin, not elsewhere specified or included S 05 0511 99 39 Natural sponges of animal origin, other than raw S S-1b 03 ex Chapter 3 Fish and crustaceans, molluscs and other aquatic invertebrates, except for products under subheading 0301 19 00 S 0301 19 00 Live, ornamental saltwater fish NS S-2a 06 ex Chapter 6 Live trees and other plants; bulbs, roots and the like; cut flowers and ornamental foliage, except for products under subheading 0603 12 00 and 0604 20 40 S 0603 12 00 Fresh cut carnations and buds of a kind suitable for bouquets or for ornamental purposes NS 0604 20 40 Conifer branches, fresh NS S-2b 07 0701 Potatoes, fresh or chilled S 0703 10 Onions and shallots, fresh or chilled S 0703 90 00 Leeks and other alliaceous vegetables, fresh or chilled S 0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled S 0705 Lettuce (Lactuca sativa) and chicory (Cichorium spp.), fresh or chilled S 0706 Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled S ex 0707 00 05 Cucumbers, fresh or chilled, from 16 May to 31 October S 0708 Leguminous vegetables, shelled or unshelled, fresh or chilled S 0709 20 00 Asparagus, fresh or chilled S 0709 30 00 Aubergines (eggplants), fresh or chilled S 0709 40 00 Celery other than celeriac, fresh or chilled S 0709 51 00 ex 0709 59 Mushrooms, fresh or chilled, excluding the products under subheading 0709 59 50 S 0709 60 10 Sweet peppers, fresh or chilled S 0709 60 99 Fruits of the genus Capsicum or of the genus Pimenta, fresh or chilled, other than sweet peppers, other than for the manufacture of capsaicin or capsicum oleoresin dyes and other than for the industrial manufacture of essential oils or resinoids S 0709 70 00 Spinach, New Zealand spinach and orache spinach (garden spinach), fresh or chilled S ex 0709 91 00 Globe artichokes, fresh or chilled, from 1 July to 31 October S 0709 92 10* Olives, fresh or chilled, for uses other than the production of oil S 0709 93 10 Courgettes, fresh or chilled S 0709 93 90 0709 99 90 Other vegetables, fresh or chilled S 0709 99 10 Salad vegetables, fresh or chilled, other than lettuce (Lactuca sativa) and chicory (Cichorium spp.) S 0709 99 20 Chard (or white beet) and cardoons, fresh or chilled S 0709 99 40 Capers, fresh or chilled S 0709 99 50 Fennel, fresh or chilled S ex 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen, except for the product of subheading 0710 80 85 S ex 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption, excluding the products under subheading 0711 20 90 S ex 0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared, excluding olives and the products under subheading 0712 90 19 S 0713 Dried leguminous vegetables, shelled, whether or not skinned or split S 0714 20 10* Sweet potatoes, fresh, whole, and intended for human consumption NS 0714 20 90 Sweet potatoes, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets, other than fresh and whole and intended for human consumption S 0714 90 90 Jerusalem artichokes and similar roots and tubers with high inulin content, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets; sago pith NS 08 0802 11 90 Almonds, fresh or dried, whether or not shelled, other than bitter S 0802 12 90 0802 21 00 Hazelnuts or filberts (Corylus spp.), fresh or dried, whether or not shelled S 0802 22 00 0802 31 00 Walnuts, fresh or dried, whether or not shelled S 0802 32 00 0802 41 00 0802 42 00 Chestnuts (Castanea spp.), fresh or dried, whether or not shelled or peeled S 0802 51 00 0802 52 00 Pistachios, fresh or dried, whether or not shelled or peeled NS 0802 61 00 0802 62 00 Macadamia nuts, fresh or dried, whether or not shelled or peeled NS 0802 90 50 Pine nuts, fresh or dried, whether or not shelled or peeled NS 0802 90 85 Other nuts, fresh or dried, whether or not shelled or peeled NS 0803 10 10 Plantains, fresh S 0803 10 90 0803 90 90 Bananas, including plantains, dried S 0804 10 00 Dates, fresh or dried S 0804 20 10 Figs, fresh or dried S 0804 20 90 0804 30 00 Pineapples, fresh or dried S 0804 40 00 Avocados, fresh or dried S ex 0805 20 Mandarins (including tangerines and satsumas), and clementines, wilkings and similar citrus hybrids, fresh or dried, from 1 March to 31 October S 0805 40 00 Grapefruit, including pomelos, fresh or dried NS 0805 50 90 Limes (Citrus aurantifolia, Citrus latifolia), fresh or dried S 0805 90 00 Other citrus fruit, fresh or dried S ex 0806 10 10 Table grapes, fresh, from 1 January to 20 July and from 21 November to 31 December, excluding grapes of the variety Emperor (Vitis vinifera cv.) from 1 to 31 December S 0806 10 90 Other grapes, fresh S ex 0806 20 Dried grapes, excluding products under subheading ex 0806 20 30 in immediate containers of a net capacity exceeding 2 kg S 0807 11 00 Melons (including watermelons), fresh S 0807 19 00 0808 10 10 Cider apples, fresh, in bulk, from 16 September to 15 December S 0808 30 10 Perry pears, fresh, in bulk, from 1 August to 31 December S ex 0808 30 90 Other pears, fresh, from 1 May to 30 June S 0808 40 00 Quinces, fresh S ex 0809 10 00 Apricots, fresh, from 1 January to 31 May and from 1 August to 31 December S 0809 21 00 Sour cherries (Prunus cerasus), fresh S ex 0809 29 Cherries, fresh, from 1 January to 20 May and from 11 August to 31 December, other than sour cherries (Prunus cerasus) S ex 0809 30 Peaches, including nectarines, fresh, from 1 January to 10 June and from 1 October to 31 December S ex 0809 40 05 Plums, fresh, from 1 January to 10 June and from 1 October to 31 December S 0809 40 90 Sloes, fresh S ex 0810 10 00 Strawberries, fresh, from 1 January to 30 April and from 1 August to 31 December S 0810 20 Raspberries, blackberries, mulberries and loganberries, fresh S 0810 30 00 Black-, white- or redcurrants and gooseberries, fresh S 0810 40 30 Fruit of the species Vaccinium myrtillus, fresh S 0810 40 50 Fruit of the species Vaccinium macrocarpon and Vaccinium corymbosum, fresh S 0810 40 90 Other fruits of the genus Vaccinium, fresh S 0810 50 00 Kiwifruit, fresh S 0810 60 00 Durians, fresh S 0810 70 00 Persimmons S 0810 90 75 Other fruit, fresh ex 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter, except for products under subheadings 0811 10 and 0811 20 S ex 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption, except for products under subheading 0812 90 30 S 0812 90 30 Papaws (papayas) NS 0813 10 00 Apricots, dried S 0813 20 00 Prunes S 0813 30 00 Apples, dried S 0813 40 10 Peaches, including nectarines, dried S 0813 40 30 Pears, dried S 0813 40 50 Papaws (papayas), dried NS 0813 40 95 Other fruit, dried, other than that of headings 0801 to 0806 NS 0813 50 12 Mixtures of dried fruit (other than that of headings 0801 to 0806) of papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodilla plums, passion fruit, carambola or pitahaya, but not containing prunes S 0813 50 15 Other mixtures of dried fruit (other than that of headings 0801 to 0806), not containing prunes S 0813 50 19 Mixtures of dried fruit (other than that of headings 0801 to 0806), containing prunes S 0813 50 31 Mixtures exclusively of tropical nuts of headings 0801 and 0802 S 0813 50 39 Mixtures exclusively of nuts of headings 0801 and 0802, other than of tropical nuts S 0813 50 91 Other mixtures of nuts and dried fruits of Chapter 8, not containing prunes or figs S 0813 50 99 Other mixtures of nuts and dried fruits of Chapter 8 S 0814 00 00 Peel of citrus fruit or melons (including watermelons), fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions NS S-2c 09 ex Chapter 9 Coffee, tea, matÃ © and spices, except the products under subheadings 0901 12 00, 0901 21 00, 0901 22 00, 0901 90 90 and 0904 21 10, headings 0905 00 00 and 0907 00 00, and subheadings 0910 91 90, 0910 99 33, 0910 99 39, 0910 99 50 and 0910 99 99 NS 0901 12 00 Coffee, not roasted, decaffeinated S 0901 21 00 Coffee, roasted, not decaffeinated S 0901 22 00 Coffee, roasted, decaffeinated S 0901 90 90 Coffee substitutes containing coffee in any proportion S 0904 21 10 Sweet peppers, dried, neither crushed nor ground S 0905 Vanilla S 0907 Cloves (whole fruit, cloves and stems) S 0910 91 90 Mixtures of two or more products under different headings of headings 0904 to 0910, crushed or ground S 0910 99 33 Thyme; bay leaves S 0910 99 39 0910 99 50 0910 99 99 Other spices, crushed or ground, other than mixtures of two or more products under different headings of headings 0904 to 0910 S S-2d 10 1008 50 00 Quinoa (Chenopodium quinoa) S 11 1104 29 17 Hulled cereal grains excluding barley, oats, maize, rice and wheat S 1105 Flour, meal, powder, flakes, granules and pellets of potatoes S 1106 10 00 Flour, meal and powder of the dried leguminous vegetables of heading 0713 S 1106 30 Flour, meal and powder of products from Chapter 8 S 1108 20 00 Inulin S 12 ex Chapter 12 Oil seeds and oleaginous fruits; miscellaneous grains, seeds and fruit, except for products under subheadings 1209 21 00, 1209 23 80, 1209 29 50, 1209 29 80, 1209 30 00, 1209 91 80 and 1209 99 91; industrial or medicinal plants, except for products under subheading 1211 90 30, and excluding products under heading 1210 and subheadings 1212 91 and 1212 93 00 S 1209 21 00 Lucerne (alfalfa) seed, of a kind used for sowing NS 1209 23 80 Other fescue seed, of a kind used for sowing NS 1209 29 50 Lupine seed, of a kind used for sowing NS 1209 29 80 Seeds of other forage plants, of a kind used for sowing NS 1209 30 00 Seeds of herbaceous plants cultivated principally for their flowers, of a kind used for sowing NS 1209 91 80 Other vegetable seeds, of a kind used for sowing NS 1209 99 91 Seeds of plants cultivated principally for their flowers, of a kind used for sowing, other than those of subheading 1209 30 00 NS 1211 90 30 Tonquin beans, fresh or dried, whether or not cut, crushed or powdered NS 13 ex Chapter 13 Lac; gums, resins and other vegetable saps and extracts, except for products under subheading 1302 12 00 S 1302 12 00 Vegetable saps and extracts, of liquorice NS S-3 15 1501 90 00 Poultry fat, other than that of headings 0209 or 1503 S 1502 10 90 1502 90 90 Fats of bovine animals, sheep or goats, other than those of heading 1503 and other than for industrial uses other than the manufacture of foodstuffs for human consumption S 1503 00 19 Lard stearin and oleostearin, other than for industrial uses S 1503 00 90 Lard oil, oleo-oil and tallow oil, not emulsified or mixed or otherwise prepared, other than tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption S 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified S 1505 00 10 Wool grease, crude S 1507 Soya-bean oil and its fractions, whether or not refined, but not chemically modified S 1508 Groundnut oil and its fractions, whether or not refined, but not chemically modified S 1511 10 90 Palm oil, crude, other than for technical or industrial uses other than the manufacture of foodstuffs for human consumption S 1511 90 Palm oil and its fractions, whether or not refined but not chemically modified, other than crude oil S 1512 Sunflower-seed, safflower or cotton-seed oil and fractions thereof, whether or not refined, but not chemically modified S 1513 Coconut (copra), palm-kernel or babassu oil and fractions thereof, whether or not refined, but not chemically modified S 1514 Rape, colza or mustard oil and fractions thereof, whether or not refined, but not chemically modified S 1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified S ex 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether or not refined, but not further prepared, except for products under subheading 1516 20 10 S 1516 20 10 Hydrogenated castor oil, so called opal-wax NS 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of Chapter 15, other than edible fats or oils or their fractions of heading 1516 S 1518 00 Animal or vegetable fats and oils and their fractions, boiled, oxidised, dehydrated, sulphurised, blown, polymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of Chapter 15, not elsewhere specified or included S 1521 90 99 Beeswax and other insect waxes, whether or not refined or coloured, other than raw S 1522 00 10 Degras S 1522 00 91 Oil foots and dregs; soapstocks, other than containing oil having the characteristics of olive oil S S-4a 16 1601 00 10 Sausages and similar products, of liver, and food preparations based on liver S 1602 20 10 Goose or duck liver, prepared or preserved S 1602 41 90 Ham and cuts thereof, prepared or preserved, of swine other than of domestic swine S 1602 42 90 Shoulders and cuts thereof, prepared or preserved, of swine other than of domestic swine S 1602 49 90 Other prepared or preserved meat or meat offal, including mixtures, of swine other than of domestic swine S 1602 90 31 Other prepared or preserved meat or meat offal, of game or rabbit S 1602 90 69 Other prepared or preserved meat or meat offal, of sheep or goats or other animals, not containing uncooked bovine meat or offal and not containing meat or meat offal of domestic swine S 1602 90 91 1602 90 95 1602 90 99 1602 90 78 1603 00 10 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates, in immediate packings of a net content not exceeding 1 kg S 1604 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs S 1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved S S-4b 17 1702 50 00 Chemically pure fructose S 1702 90 10 Chemically pure maltose S 1704 Sugar confectionery (including white chocolate), not containing cocoa S 18 Chapter 18 Cocoa and cocoa preparations S 19 ex Chapter 19 Preparations of cereals, flour, starch or milk; pastrycooks products, except for products under subheadings 1901 20 00 and 1901 90 91 S 1901 20 00 Mixes and doughs for the preparation of bakers wares of heading 1905 NS 1901 90 91 Other, containing no milkfats, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milk fat, 5 % sucrose (including invert sugar) or isoglucose, 5 % glucose or starch, excluding food preparations in powder form of goods of headings 0401 to 0404 NS 20 ex Chapter 20 Preparations of vegetables, fruit, nuts or other parts of plants, except for products under subheadings 2008 20 19, 2008 20 39, and excluding products under heading 2002 and subheadings 2005 80 00, 2008 40 19, 2008 40 31, 2008 40 51 to 2008 40 90, 2008 70 19, 2008 70 51, 2008 70 61 to 2008 70 98 S 2008 20 19 Pineapples, otherwise prepared or preserved, containing added spirit, not elsewhere specified or included NS 2008 20 39 21 ex Chapter 21 Miscellaneous edible preparations, except for products under subheadings 2101 20 and 2102 20 19, and excluding products under subheadings 2106 10, 2106 90 30, 2106 90 51, 2106 90 55 and 2106 90 59 S 2101 20 Extracts, essences and concentrates, of tea or matÃ ©, and preparations with a basis of these extracts, essences or concentrates, or with a basis of tea or matÃ © NS 2102 20 19 Other inactive yeasts NS 22 ex Chapter 22 Beverages, spirits and vinegar, excluding products under heading 2207, subheadings 2204 10 11 to 2204 30 10 and subheading 2208 40 S 23 2302 50 00 Residues and wastes of a similar kind, whether or not in the form of pellets, resulting from the grinding or other working of leguminous plants S 2307 00 19 Other wine lees S 2308 00 19 Other grape marc S 2308 00 90 Other vegetable materials and vegetable waste, vegetable residues and by-products, whether or not in the form of pellets, of a kind used in animal feeding, not elsewhere specified or included NS 2309 10 90 Other dog or cat food put up for retail sale, other than containing starch or glucose, glucose syrup, maltodextrine or maltodextrine syrup of subheadings 1702 30 50 to 1702 30 90, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products S 2309 90 10 Fish or marine mammal solubles, of a kind used in animal feeding NS 2309 90 91 Beetpulp with added molasses, of a kind used in animal feeding S 2309 90 96 Other preparations of a kind used in animal feeding, whether or not containing by weight 49 % or more of choline chloride on an organic or inorganic base S S-4c 24 ex Chapter 24 Tobacco and manufactured tobacco substitutes, except for products under subheading 2401 10 60 S 2401 10 60 Sun-cured Oriental type tobacco, unstemmed or unstripped NS S-5 25 2519 90 10 Magnesium oxide, other than calcined natural magnesium carbonate NS 2522 Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide of heading 2825 NS 2523 Portland cement, aluminous cement, slag cement, supersulphate cement and similar hydraulic cements, whether or not coloured or in the form of clinkers NS 27 Chapter 27 Mineral fuels, mineral oils and products of their distillation; bituminous substances; mineral waxes NS S-6a 28 2801 Fluorine, chlorine, bromine and iodine NS 2802 00 00 Sulphur, sublimed or precipitated; colloidal sulphur NS ex 2804 Hydrogen, rare gases and other non-metals, excluding products under subheading 2804 69 00 NS 2805 19 Alkali or alkaline-earth metals other than sodium and calcium NS 2805 30 Rare-earth metals, scandium and yttrium, whether or not intermixed or interalloyed NS 2806 Hydrogen chloride (hydrochloric acid); chlorosulphuric acid NS 2807 00 Sulphuric acid; oleum NS 2808 00 00 Nitric acid; sulphonitric acids NS 2809 Diphosphorus pentaoxide; phosphoric acid; polyphosphoric acids, whether or not chemically defined NS 2810 00 90 Oxides of boron, other than diboron trioxide; boric acids NS 2811 Other inorganic acids and other inorganic oxygen compounds of non-metals NS 2812 Halides and halide oxides of non-metals NS 2813 Sulphides of non-metals; commercial phosphorus trisulphide NS 2814 Ammonia, anhydrous or in aqueous solution S 2815 Sodium hydroxide (caustic soda); potassium hydroxide (caustic potash); peroxide of sodium or potassium S 2816 Hydroxide and peroxide of magnesium; oxides, hydroxides and peroxides, of strontium or barium NS 2817 00 00 Zinc oxide; zinc peroxide S 2818 10 Artificial corundum, whether or not chemically defined S 2818 20 Aluminium oxide, other than artificial corundum NS 2819 Chromium oxides and hydroxides S 2820 Manganese oxides S 2821 Iron oxides and hydroxides; earth colours containing by weight 70 % or more of combined iron evaluated as Fe2O3 NS 2822 00 00 Cobalt oxides and hydroxides; commercial cobalt oxides NS 2823 00 00 Titanium oxides S 2824 Lead oxides; red lead and orange lead NS ex 2825 Hydrazine and hydroxylamine and their inorganic salts; other inorganic bases; other metal oxides, hydroxides and peroxides, except for products under subheadings 2825 10 00 and 2825 80 00 NS 2825 10 00 Hydrazine and hydroxylamine and their inorganic salts S 2825 80 00 Antimony oxides S 2826 Fluorides; fluorosilicates, fluoroaluminates and other complex fluorine salts NS ex 2827 Chlorides, chloride oxides and chloride hydroxides, except for products under subheadings 2827 10 00 and 2827 32 00; bromides and bromide oxides; iodides and iodide oxides NS 2827 10 00 Ammonium chloride S 2827 32 00 Aluminium chloride S 2828 Hypochlorites; commercial calcium hypochlorite; chlorites; hypobromites NS 2829 Chlorates and perchlorates; bromates and perbromates; iodates and periodates NS ex 2830 Sulphides, except for products under subheading 2830 10 00; polysulphides, whether or not chemically defined NS 2830 10 00 Sodium sulphides S 2831 Dithionites and sulphoxylates NS 2832 Sulphites; thiosulphates NS 2833 Sulphates; alums; peroxosulphates (persulphates) NS 2834 10 00 Nitrites S 2834 21 00 Nitrates NS 2834 29 2835 Phosphinates (hypophosphites), phosphonates (phosphites) and phosphates; polyphosphates, whether or not chemically defined S ex 2836 Carbonates, except for products under subheadings 2836 20 00, 2836 40 00 and 2836 60 00; peroxocarbonates (percarbonates); commercial ammonium carbonate containing ammonium carbamate NS 2836 20 00 Disodium carbonate S 2836 40 00 Potassium carbonates S 2836 60 00 Barium carbonate S 2837 Cyanides, cyanide oxides and complex cyanides NS 2839 Silicates; commercial alkali metal silicates NS 2840 Borates; peroxoborates (perborates) NS ex 2841 Salts of oxometallic or peroxometallic acids, except for the product of subheading 2841 61 00 NS 2841 61 00 Potassium permanganate S 2842 Other salts of inorganic acids or peroxoacids (including aluminosilicates, whether or not chemically defined), other than azides NS 2843 Colloidal precious metals; inorganic or organic compounds of precious metals, whether or not chemically defined; amalgams of precious metals NS ex 2844 30 11 Cermets containing uranium depleted in U-235 or compounds of this product, other than unwrought NS ex 2844 30 51 Cermets containing thorium or compounds of thorium, other than unwrought NS 2845 90 90 Isotopes other than those of heading 2844, and compounds, inorganic or organic, of such isotopes, whether or not chemically defined, other than deuterium and compounds thereof, hydrogen and compounds thereof enriched in deuterium or mixtures and solutions containing these products NS 2846 Compounds, inorganic or organic, of rare-earth metals, of yttrium or of scandium or of mixtures of these metals NS 2847 00 00 Hydrogen peroxide, whether or not solidified with urea NS 2848 00 00 Phosphides, whether or not chemically defined, excluding ferrophosphorus NS ex 2849 Carbides, whether or not chemically defined, except for products under subheadings 2849 20 00 and 2849 90 30 NS 2849 20 00 Silicon carbide, whether or not chemically defined S 2849 90 30 Carbides of tungsten, whether or not chemically defined S ex 2850 00 Hydrides, nitrides, azides and borides, whether or not chemically defined, other than compounds which are also carbides of heading 2849 NS ex 2850 00 60 Silicides, whether or not chemically defined S 2852 00 00 Compounds, inorganic or organic, of mercury, excluding amalgams NS 2853 00 Other inorganic compounds (including distilled or conductivity water and water of similar purity); liquid air (whether or not rare gases have been removed); compressed air; amalgams, other than amalgams of precious metals NS 29 2903 Halogenated derivatives of hydrocarbons S ex 2904 Sulphonated, nitrated or nitrosated derivatives of hydrocarbons, whether or not halogenated, except for products under subheading 2904 20 00 NS 2904 20 00 Derivatives containing only nitro or only nitroso groups S ex 2905 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives, except for the product of subheading 2905 45 00, and excluding products under subheadings 2905 43 00 and 2905 44 S 2905 45 00 Glycerol NS 2906 Cyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives NS ex 2907 Phenols, except for products under subheadings 2907 15 90 and ex 2907 22 00; phenol-alcohols NS 2907 15 90 Naphthols and their salts, other than 1-naphthol S ex 2907 22 00 Hydroquinone (quinol) S 2908 Halogenated, sulphonated, nitrated or nitrosated derivatives of phenols or phenol-alcohols NS 2909 Ethers, ether-alcohols, ether-phenols, ether-alcohol-phenols, alcohol peroxides, ether peroxides, ketone peroxides (whether or not chemically defined), and their halogenated, sulphonated, nitrated or nitrosated derivatives S 2910 Epoxides, epoxyalcohols, epoxyphenols and epoxyethers, with a three-membered ring, and their halogenated, sulphonated, nitrated or nitrosated derivatives NS 2911 00 00 Acetals and hemiacetals, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives NS ex 2912 Aldehydes, whether or not with other oxygen function; cyclic polymers of aldehydes; paraformaldehyde, except for the product of subheading 2912 41 00 NS 2912 41 00 Vanillin (4-hydroxy-3-methoxybenzaldehyde) S 2913 00 00 Halogenated, sulphonated, nitrated or nitrosated derivatives of products under heading 2912 NS ex 2914 Ketones and quinones, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives, except for products under subheadings 2914 11 00, ex 2914 29 and 2914 22 00 NS 2914 11 00 Acetone S ex 2914 29 Camphor S 2914 22 00 Cyclohexanone and methylcyclohexanones S 2915 Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives S ex 2916 Unsaturated acyclic monocarboxylic acids, cyclic monocarboxylic acids, their anhydrides, halides, peroxides and peroxyacids, and their halogenated, sulphonated, nitrated or nitrosated derivatives, except for products under subheadings ex 2916 11 00, 2916 12 and 2916 14 NS ex 2916 11 00 Acrylic acid S 2916 12 Esters of acrylic acid S 2916 14 Esters of methacrylic acid S ex 2917 Polycarboxylic acids, their anhydrides, halides, peroxides and peroxyacids and their halogenated, sulphonated, nitrated or nitrosated derivatives, except for products under subheadings 2917 11 00, ex 2917 12 00, 2917 14 00, 2917 32 00, 2917 35 00 and 2917 36 00 NS 2917 11 00 Oxalic acid, its salts and esters S ex 2917 12 00 Adipic acid and its salts S 2917 14 00 Maleic anhydride S 2917 32 00 Dioctyl orthophthalates S 2917 35 00 Phthalic anhydride S 2917 36 00 Terephthalic acid and its salts S ex 2918 Carboxylic acids with additional oxygen function and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives, except for products under subheadings 2918 14 00, 2918 15 00, 2918 21 00, 2918 22 00 and ex 2918 29 00 NS 2918 14 00 Citric acid S 2918 15 00 Salts and esters of citric acid S 2918 21 00 Salicylic acid and its salts S 2918 22 00 o-Acetylsalicylic acid, its salts and esters S ex 2918 29 00 Sulphosalicylic acids, hydroxynaphthoic acids; their salts and esters S 2919 Phosphoric esters and their salts, including lactophosphates; their halogenated, sulphonated, nitrated or nitrosated derivatives NS 2920 Esters of other inorganic acids of non-metals (excluding esters of hydrogen halides) and their salts; their halogenated, sulphonated, nitrated or nitrosated derivatives NS 2921 Amine-function compounds S 2922 Oxygen-function amino-compounds S 2923 Quaternary ammonium salts and hydroxides; lecithins and other phosphoaminolipids, whether or not chemically defined NS ex 2924 Carboxyamide-function compounds and amide-function compounds of carbonic acid, except for products under subheading 2924 23 00 S 2924 23 00 2-Acetamidobenzoic acid (N-acetylanthranilic acid) and its salts NS 2925 Carboxyimide-function compounds (including saccharin and its salts) and imine-function compounds NS ex 2926 Nitrile-function compounds, except for the product of subheading 2926 10 00 NS 2926 10 00 Acrylonitrile S 2927 00 00 Diazo-, azo- or azoxy-compounds S 2928 00 90 Other organic derivatives of hydrazine or of hydroxylamine NS 2929 10 Isocyanates S 2929 90 00 Other compounds with other nitrogen function NS 2930 20 00 Thiocarbamates and dithiocarbamates, and thiuram mono-, di- or tetrasulphides; dithiocarbonates (xanthates) NS 2930 30 00 ex 2930 90 99 2930 40 90 Methionine, captafol (ISO), methamidophos (ISO), and other organo-sulphur compounds other than dithiocarbonates (xanthates) S 2930 50 00 2930 90 13 2930 90 16 2930 90 20 2930 90 60 ex 2930 90 99 2931 00 Other organo-inorganic compounds NS ex 2932 Heterocyclic compounds with oxygen hetero-atom(s) only, except for products under subheadings 2932 12 00, 2932 13 00 and ex 2932 20 90 NS 2932 12 00 2-Furaldehyde (furfuraldehyde) S 2932 13 00 Furfuryl alcohol and tetrahydrofurfuryl alcohol S ex 2932 20 90 Coumarin, methylcoumarins and ethylcoumarins S ex 2933 Heterocylic compounds with nitrogen hetero-atom(s) only, except for the product of subheading 2933 61 00 NS 2933 61 00 Melamine S 2934 Nucleic acids and their salts, whether or not chemically defined; other heterocyclic compounds NS 2935 00 90 Other sulphonamides S 2938 Glycosides, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives NS ex 2940 00 00 Sugars, chemically pure, other than sucrose, lactose, maltose, glucose and fructose, and except for rhamnose, raffinose and mannose; sugar ethers, sugar acetals and sugar esters, and their salts, other than products under headings 2937, 2938 or 2939 S ex 2940 00 00 Rhamnose, raffinose and mannose NS 2941 20 30 Dihydrostreptomycin, its salts, esters and hydrates NS 2942 00 00 Other organic compounds NS S-6b 31 3102 21 Ammonium sulphate NS 3102 40 Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilising substances NS 3102 50 Sodium nitrate NS 3102 60 Double salts and mixtures of calcium nitrate and ammonium nitrate NS 3103 10 Superphosphates S 3105 Mineral or chemical fertilisers containing two or three of the fertilising elements nitrogen, phosphorus and potassium; other fertilisers; goods of Chapter 31 in tablets or similar forms or in packages of a gross weight not exceeding 10 kg S 32 ex Chapter 32 Tanning or dyeing extracts; tannins and their derivatives; dyes, pigments and other colouring matter; paints and varnishes; putty and other mastics; inks; except for products under headings 3204 and 3206, and excluding products under subheadings 3201 90 20, ex 3201 90 90 (tanning extracts of eucalyptus), ex 3201 90 90 (tanning extracts derived from gambier and myrobalan fruits) and ex 3201 90 90 (other tanning extracts of vegetable origin) NS 3201 20 00 Wattle extract NS 3204 Synthetic organic colouring matter, whether or not chemically defined; preparations as specified in note 3 to Chapter 32 based on synthetic organic colouring matter; synthetic organic products of a kind used as fluorescent brightening agents or as luminophores, whether or not chemically defined S 3206 Other colouring matter; preparations as specified in note 3 to Chapter 32, other than those of headings 3203, 3204 or 3205; inorganic products of a kind used as luminophores, whether or not chemically defined S 33 Chapter 33 Essential oils and resinoids; perfumery, cosmetic or toilet preparations NS 34 Chapter 34 Soap, organic surface-active agents, washing preparations, lubricating preparations, artificial waxes, prepared waxes, polishing or scouring preparations, candles and similar articles, modelling pastes, dental waxes and dental preparations with a basis of plaster NS 35 3501 Casein, caseinates and other casein derivatives; casein glues S 3502 90 90 Albuminates and other albumin derivatives NS 3503 00 Gelatin (including gelatin in rectangular (including square) sheets, whether or not surface-worked or coloured) and gelatin derivatives; isinglass; other glues of animal origin, excluding casein glues of heading 3501 NS 3504 00 00 Peptones and their derivatives; other protein substances and their derivatives, not elsewhere specified or included; hide powder, whether or not chromed NS 3505 10 50 Starches, esterified or etherified NS 3506 Prepared glues and other prepared adhesives, not elsewhere specified or included; products suitable for use as glues or adhesives, put up for retail sale as glues or adhesives, not exceeding a net weight of 1 kg NS 3507 Enzymes; prepared enzymes not elsewhere specified or included S 36 Chapter 36 Explosives; pyrotechnic products; matches; pyrophoric alloys; certain combustible preparations NS 37 Chapter 37 Photographic or cinematographic goods NS 38 ex Chapter 38 Miscellaneous chemical products, except for products under headings 3802 and 3817 00, subheadings 3823 12 00 and 3823 70 00, and heading 3825, and excluding the products under subheadings 3809 10 and 3824 60 NS 3802 Activated carbon; activated natural mineral products; animal black, including spent animal black S 3817 00 Mixed alkylbenzenes and mixed alkylnaphthalenes, other than those of headings 2707 or 2902 S 3823 12 00 Oleic acid S 3823 70 00 Industrial fatty alcohols S 3825 Residual products of the chemical or allied industries, not elsewhere specified or included; municipal waste; sewage sludge; other wastes specified in note 6 to Chapter 38 S S-7a 39 ex Chapter 39 Plastics and articles thereof, except for products under headings 3901, 3902, 3903 and 3904, subheadings 3906 10 00, 3907 10 00, 3907 60 and 3907 99, headings 3908 and 3920, and subheadings ex 3921 90 10 and 3923 21 00 NS 3901 Polymers of ethylene, in primary forms S 3902 Polymers of propylene or of other olefins, in primary forms S 3903 Polymers of styrene, in primary forms S 3904 Polymers of vinyl chloride or of other halogenated olefins, in primary forms S 3906 10 00 Poly(methyl methacrylate) S 3907 10 00 Polyacetals S 3907 60 Poly(ethylene terephthalate), except for products of subheading 3907 60 20 S 3907 60 20 Poly(ethylene terephthalate), in primary forms, having a viscosity number of 78 ml/g or higher NS 3907 99 Other polyesters, other than unsaturated S 3908 Polyamides in primary forms S 3920 Other plates, sheets, film, foil and strip, of plastics, non-cellular and not reinforced, laminated, supported or similarly combined with other materials S ex 3921 90 10 Other plates, sheets, film, foil and strip, of polyesters, other than cellular products and other than corrugated sheets and plates S 3923 21 00 Sacks and bags (including cones), of polymers of ethylene S S-7b 40 ex Chapter 40 Rubber and articles thereof, except for products under heading 4010 NS 4010 Conveyor or transmission belts or belting, of vulcanised rubber S S-8a 41 ex 4104 Tanned or crust hides and skins of bovine (including buffalo) or equine animals, without hair on, whether or not split, but not further prepared, excluding the products under subheadings 4104 41 19 and 4104 49 19 S ex 4106 31 00 Tanned or crust hides and skins of swine, without hair on, in the wet state (including wet-blue), split but not further prepared, or in the dry state (crust), whether or not split, but not further prepared NS 4106 32 00 4107 Leather further prepared after tanning or crusting, including parchment-dressed leather, of bovine (including buffalo) or equine animals, without hair on, whether or not split, other than leather of heading 4114 S 4112 00 00 Leather further prepared after tanning or crusting, including parchment-dressed leather, of sheep or lamb, without wool on, whether or not split, other than leather of heading 4114 S ex 4113 Leather further prepared after tanning or crusting, including parchment-dressed leather, of other animals, without wool or hair on, whether or not split, other than leather of heading 4114, except for products under subheading 4113 10 00 NS 4113 10 00 Of goats or kids S 4114 Chamois (including combination chamois) leather; patent leather and patent laminated leather; metallised leather S 4115 10 00 Composition leather with a basis of leather or leather fibre, in slabs, sheets or strip, whether or not in rolls S S-8b 42 ex Chapter 42 Articles of leather; saddlery and harness; travel goods, handbags and similar containers; articles of animal gut (other than silkworm gut); except for products under headings 4202 and 4203 NS 4202 Trunks, suitcases, vanity cases, executive-cases, briefcases, school satchels, spectacle cases, binocular cases, camera cases, musical instrument cases, gun cases, holsters and similar containers; travelling-bags, insulated food or beverages bags, toilet bags, rucksacks, handbags, shopping-bags, wallets, purses, map-cases, cigarette-cases, tobacco-pouches, tool bags, sports bags, bottle-cases, jewellery boxes, powder boxes, cutlery cases and similar containers, of leather or of composition leather, of sheeting of plastics, of textile materials, of vulcanised fibre or of paperboard, or wholly or mainly covered with such materials or with paper S 4203 Articles of apparel and clothing accessories, of leather or of composition leather S 43 Chapter 43 Furskins and artificial fur; manufactures thereof NS S-9a 44 ex Chapter 44 Wood and articles of wood, except for products under headings 4410, 4411, 4412, subheadings 4418 10, 4418 20 10, 4418 71 00, 4420 10 11, 4420 90 10 and 4420 90 91; wood charcoal NS 4410 Particle board, oriented strand board (OSB) and similar board (for example, waferboard) of wood or other ligneous materials, whether or not agglomerated with resins or other organic binding substances S 4411 Fibreboard of wood or other ligneous materials, whether or not bonded with resins or other organic substances S 4412 Plywood, veneered panels and similar laminated wood S 4418 10 Windows, French windows and their frames, of wood S 4418 20 10 Doors and their frames and thresholds, of tropical wood as specified in additional note 2 to Chapter 44 S 4418 71 00 Assembled flooring panels for mosaic floors, of wood S 4420 10 11 Statuettes and other ornaments, of tropical wood as specified in additional note 2 to Chapter 44; wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery, and similar articles, and wooden articles of furniture not falling in Chapter 94, of tropical wood as specified in additional note 2 to Chapter 44 S 4420 90 10 4420 90 91 S-9b 45 ex Chapter 45 Cork and articles of cork, except for products under heading 4503 NS 4503 Articles of natural cork S 46 Chapter 46 Manufactures of straw, of esparto or of other plaiting materials; basketware and wickerwork S S-11a 50 Chapter 50 Silk S 51 ex Chapter 51 Wool, fine or coarse animal hair, excluding the products under heading 5105; horsehair yarn and woven fabric S 52 Chapter 52 Cotton S 53 Chapter 53 Other vegetable textile fibres; paper yarn and woven fabrics of paper yarn S 54 Chapter 54 Man-made filaments; strip and the like of man-made textile materials S 55 Chapter 55 Man-made staple fibres S 56 Chapter 56 Wadding, felt and non-wovens; special yarns; twine, cordage, ropes and cables and articles thereof S 57 Chapter 57 Carpets and other textile floor coverings S 58 Chapter 58 Special woven fabrics; tufted textile fabrics; lace; tapestries; trimmings; embroidery S 59 Chapter 59 Impregnated, coated, covered or laminated textile fabrics; textile articles of a kind suitable for industrial use S 60 Chapter 60 Knitted or crocheted fabrics S S-11b 61 Chapter 61 Articles of apparel and clothing accessories, knitted or crocheted S 62 Chapter 62 Articles of apparel and clothing accessories, not knitted or crocheted S 63 Chapter 63 Other made-up textile articles; sets; worn clothing and worn textile articles; rags S S-12a 64 Chapter 64 Footwear, gaiters and the like; parts of such articles S S-12b 65 Chapter 65 Headgear and parts thereof NS 66 Chapter 66 Umbrellas, sun umbrellas, walking sticks, seat-sticks, whips, riding-crops and parts thereof S 67 Chapter 67 Prepared feathers and down and articles made of feathers or of down; artificial flowers; articles of human hair NS S-13 68 Chapter 68 Articles of stone, plaster, cement, asbestos, mica or similar materials NS 69 Chapter 69 Ceramic products S 70 Chapter 70 Glass and glassware S S-14 71 ex Chapter 71 Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery; coin; except for products under heading 7117 NS 7117 Imitation jewellery S S-15a 72 7202 Ferro-alloys S 73 Chapter 73 Articles of iron or steel NS S-15b 74 Chapter 74 Copper and articles thereof S 75 7505 12 00 Bars, rods and profiles, of nickel alloys NS 7505 22 00 Wire, of nickel alloys NS 7506 20 00 Plates, sheets, strip and foil, of nickel alloys NS 7507 20 00 Nickel tube or pipe fittings NS 76 ex Chapter 76 Aluminium and articles thereof, excluding the products under heading 7601 S 78 ex Chapter 78 Lead and articles thereof, excluding the products under heading 7801 S 7801 99 Unwrought lead other than refined and other than containing by weight antimony as the principal other element NS 79 ex Chapter 79 Zinc and articles thereof, excluding the products under headings 7901 and 7903 S 81 ex Chapter 81 Other base metals; cermets; articles thereof, excluding the products under subheadings 8101 10 00, 8102 10 00, 8102 94 00, 8109 20 00, 8110 10 00, 8112 21 90, 8112 51 00, 8112 59 00, 8112 92 and 8113 00 20, except for products under subheadings 8101 94 00, 8104 11 00, 8104 19 00, 8107 20 00, 8108 20 00 and 8108 30 00 S 8101 94 00 Unwrought tungsten (wolfram), including bars and rods obtained simply by sintering NS 8104 11 00 Unwrought magnesium, containing at least 99,8 % by weight of magnesium NS 8104 19 00 Unwrought magnesium other than of subheading 8104 11 00 NS 8107 20 00 Unwrought cadmium; powders NS 8108 20 00 Unwrought titanium; powders NS 8108 30 00 Titanium waste and scrap NS 82 Chapter 82 Tools, implements, cutlery, spoons and forks, of base metal; parts thereof, of base metal S 83 Chapter 83 Miscellaneous articles of base metal S S-16 84 ex Chapter 84 Nuclear reactors, boilers, machinery and mechanical appliances, and parts thereof, except for products under subheadings 8401 10 00 and 8407 21 10 NS 8401 10 00 Nuclear reactors S 8407 21 10 Outboard motors, of a cylinder capacity not exceeding 325 cm3 S 85 ex Chapter 85 Electrical machinery and equipment and parts thereof; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles, except for products under subheadings 8516 50 00, 8517 69 39, 8517 70 15, 8517 70 19, 8519 20, 8519 30, 8519 81 11 to 8519 81 45, 8519 81 85, 8519 89 11 to 8519 89 19, headings 8521, 8525 and 8527, subheadings 8528 49, 8528 59 and 8528 69 to 8528 72, heading 8529 and subheadings 8540 11 and 8540 12 NS 8516 50 00 Microwave ovens S 8517 69 39 Reception apparatus for radio-telephony or radio telegraphy, other than portable receivers for calling, alerting or paging S 8517 70 15 Aerials and aerial reflectors of all kinds, other than aerials for radio-telegraphic or radio-telephonic apparatus; parts suitable for use therewith S 8517 70 19 8519 20 Apparatus operated by coins, banknotes, bank cards, tokens or by other means of payment; turntables (record-decks) S 8519 30 8519 81 11 to 8519 81 45 Sound-reproducing apparatus (including cassette-players), not incorporating a sound-recording device S 8519 81 85 Other magnetic tape recorders incorporating sound-reproducing apparatus, other than cassette-type S 8519 89 11 to 8519 89 19 Other sound-reproducing apparatus, not incorporating a sound-recording device S ex 8521 Video recording or reproducing apparatus, whether or not incorporating a video tuner, except products of subheading 8521 90 00 S 8521 90 00 Video recording or reproducing apparatus (excluding magnetic tape-type); video recording or reproducing apparatus, whether or not incorporating a video tuner (excluding magnetic tape-type and video camera recorders) NS 8525 Transmission apparatus for radio-broadcasting or television, whether or not incorporating reception apparatus or sound-recording or -reproducing apparatus; television cameras; digital cameras and video camera recorders S 8527 Reception apparatus for radio-broadcasting, whether or not combined, in the same housing, with sound-recording or -reproducing apparatus or a clock S 8528 49 Monitors and projectors, not incorporating television-reception apparatus, other than of a kind used solely or principally in an automatic data-processing system of heading 8471; reception apparatus for television, whether or not incorporating radio-broadcast receivers or sound- or video-recording or -reproducing apparatus S 8528 59 8528 69 to 8528 72 8529 Parts suitable for use solely or principally with the apparatus of headings 8525 to 8528 S 8540 11 Cathode ray television picture tubes, including video monitor cathode ray tubes, colour, or black-and-white or other monochrome S 8540 12 00 S-17a 86 Chapter 86 Railway or tramway locomotives, rolling stock and parts thereof; railway or tramway track fixtures and fittings and parts thereof; mechanical (including electromechanical) traffic-signalling equipment of all kinds NS S-17b 87 ex Chapter 87 Vehicles other than railway or tramway rolling stock, and parts and accessories thereof, except for products under headings 8702, 8703, 8704, 8705, 8706 00, 8707, 8708, 8709, 8711, 8712 00 and 8714 NS 8702 Motor vehicles for the transport of ten or more persons, including the driver S 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of heading 8702), including station wagons and racing cars S 8704 Motor vehicles for the transport of goods S 8705 Special-purpose motor vehicles, other than those principally designed for the transport of persons or goods (for example, breakdown lorries, crane lorries, fire-fighting vehicles, concrete-mixer lorries, road-sweeper lorries, spraying lorries, mobile workshops, mobile radiological units) S 8706 00 Chassis fitted with engines, for the motor vehicles of headings 8701 to 8705 S 8707 Bodies (including cabs), for the motor vehicles of headings 8701 to 8705 S 8708 Parts and accessories of the motor vehicles of headings 8701 to 8705 S 8709 Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short-distance transport of goods; tractors of the type used on railway-station platforms; parts of the foregoing vehicles S 8711 Motorcycles (including mopeds) and cycles fitted with an auxiliary motor, with or without sidecars; sidecars S 8712 00 Bicycles and other cycles (including delivery tricycles), not motorised S 8714 Parts and accessories of vehicles of headings 8711 to 8713 S 88 Chapter 88 Aircraft, spacecraft, and parts thereof NS 89 Chapter 89 Ships, boats and floating structures NS S-18 90 Chapter 90 Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus; parts and accessories thereof S 91 Chapter 91 Clocks and watches and parts thereof S 92 Chapter 92 Musical instruments; parts and accessories of such articles NS S-20 94 ex Chapter 94 Furniture; bedding, mattresses, mattress supports, cushions and similar stuffed furnishings; lamps and lighting fittings, not elsewhere specified or included; illuminated signs, illuminated nameplates and the like; prefabricated buildings, except for products under heading 9405 NS 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs, illuminated nameplates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included S 95 ex Chapter 95 Toys, games and sports requisites; parts and accessories thereof; except for products under subheadings 9503 00 35 to 9503 00 99 NS 9503 00 35 to 9503 00 99 Other toys; reduced-size (scale) models and similar recreational models, working or not; puzzles of all kinds S 96 Chapter 96 Miscellaneous manufactured articles NS ANNEX VI Modalities for the application of Article 8 1. Article 8 shall apply when the percentage share referred to in paragraph 1 of that Article exceeds 17,5 %. 2. Article 8 shall apply for each of the GSP sections S-11a and S-11b of Annex V, when the percentage share referred to in paragraph 1 of that Article exceeds 14,5 %. ANNEX VII Modalities for the application of Chapter III of this Regulation 1. For the purposes of Chapter III a vulnerable country means a country: (a) of which, in terms of value, the seven largest GSP sections of its imports into the Union of products listed in Annex IX represent more than the threshold of 75 % in value of its total imports of products listed in that Annex, as an average during the last three consecutive years; and (b) of which the imports of products listed in Annex IX into the Union represent less than the threshold of 2 % in value of the total imports into the Union of products listed in that Annex originating in countries listed in Annex II, as an average during the last three consecutive years. 2. For the purposes of point (a) of Article 9(1), the data to be used in application of point 1 of this Annex are those available on 1 September of the year preceding the year of the request referred to in Article 10(1). 3. For the purposes of Article 11, the data to be used in application of point 1 of this Annex are those available on 1 September of the year preceding the year when the delegated act referred to in Article 11(2) is adopted. ANNEX VIII Conventions referred to in Article 9 PART A Core human and labour rights UN/ILO Conventions 1. Convention on the Prevention and Punishment of the Crime of Genocide (1948) 2. International Convention on the Elimination of All Forms of Racial Discrimination (1965) 3. International Covenant on Civil and Political Rights (1966) 4. International Covenant on Economic Social and Cultural Rights (1966) 5. Convention on the Elimination of All Forms of Discrimination Against Women (1979) 6. Convention Against Torture and other Cruel, Inhuman or Degrading Treatment or Punishment (1984) 7. Convention on the Rights of the Child (1989) 8. Convention concerning Forced or Compulsory Labour, No 29 (1930) 9. Convention concerning Freedom of Association and Protection of the Right to Organise, No 87 (1948) 10. Convention concerning the Application of the Principles of the Right to Organise and to Bargain Collectively, No 98 (1949) 11. Convention concerning Equal Remuneration of Men and Women Workers for Work of Equal Value, No 100 (1951) 12. Convention concerning the Abolition of Forced Labour, No 105 (1957) 13. Convention concerning Discrimination in Respect of Employment and Occupation, No 111 (1958) 14. Convention concerning Minimum Age for Admission to Employment, No 138 (1973) 15. Convention concerning the Prohibition and Immediate Action for the Elimination of the Worst Forms of Child Labour, No 182 (1999) PART B Conventions related to the environment and to governance principles 16. Convention on International Trade in Endangered Species of Wild Fauna and Flora (1973) 17. Montreal Protocol on Substances that Deplete the Ozone Layer (1987) 18. Basel Convention on the Control of Transboundary Movements of Hazardous Wastes and Their Disposal (1989) 19. Convention on Biological Diversity (1992) 20. The United Nations Framework Convention on Climate Change (1992) 21. Cartagena Protocol on Biosafety (2000) 22. Stockholm Convention on persistent Organic Pollutants (2001) 23. Kyoto Protocol to the United Nations Framework Convention on Climate Change (1998) 24. United Nations Single Convention on Narcotic Drugs (1961) 25. United Nations Convention on Psychotropic Substances (1971) 26. United Nations Convention against Illicit Traffic in Narcotic Drugs and Psychotropic Substances (1988) 27. United Nations Convention against Corruption (2004) ANNEX IX List of products included in the special incentive arrangement for sustainable development and good governance referred to in point (b) of Article 1(2) Notwithstanding the rules for the interpretation of the Combined Nomenclature, the description of the products is to be considered as indicative, the tariff preferences being determined by the CN codes. Where ex CN codes are indicated, the tariff preferences are to be determined by the CN code and the description, together. Entry of products with a CN code marked with an asterisk (*) is subject to the conditions laid down in the relevant Union law. The column Section lists GSP sections (Article 2(h)) The column Chapter lists CN chapters covered by a GSP section (Article 2(i)) For reasons of simplification, the products are listed in groups. These may include products for which Common Customs Tariff duties were withdrawn or suspended. Section Chapter CN code Description S-1a 01 0101 29 90 Live horses, other than pure-bred breeding animals, other than for slaughter 0101 30 00 Live asses 0101 90 00 Live mules and hinnies 0104 20 10* Live, pure-bred breeding goats 0106 14 10 Live domestic rabbits 0106 39 10 Live pigeons 02 0205 00 Meat of horses, asses, mules or hinnies, fresh, chilled or frozen 0206 80 91 Edible offal of horses, asses, mules or hinnies, fresh or chilled, other than for the manufacture of pharmaceutical products 0206 90 91 Edible offal of horses, asses, mules or hinnies, frozen, other than for the manufacture of pharmaceutical products 0207 14 91 Livers, frozen, of fowls of the species Gallus domesticus 0207 27 91 Livers, frozen, of turkeys 0207 45 95 0207 55 95 0207 60 91 Livers, frozen, of ducks, geese or guinea fowls, other than fatty livers of ducks or geese ex 0208 Other meat and edible meat offal, fresh, chilled or frozen, excluding products under subheading 0208 40 20 0210 99 10 Meat of horses, salted, in brine or dried 0210 99 59 Offal of bovine animals, salted, in brine, dried or smoked, other than thick skirt and thin skirt ex 0210 99 85 Offal of sheep or goats, salted, in brine, dried or smoked ex 0210 99 85 Offal, salted, in brine, dried or smoked, other than poultry liver, other than of domestic swine, of bovine animals or of sheep or goats 04 0403 10 51 Yogurt, flavoured or containing added fruit, nuts or cocoa 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 Buttermilk, curdled milk and cream, kephir and other fermented or acidified milk and cream, flavoured or containing added fruit, nuts or cocoa 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 0405 20 10 Dairy spreads, of a fat content, by weight, of 39 % or more but not exceeding 75 % 0405 20 30 0407 19 90 0407 29 90 0407 90 90 Birds eggs, in shell, fresh, preserved or cooked, other than of poultry 0409 00 00 Natural honey 0410 00 00 Edible products of animal origin, not elsewhere specified or included 05 0511 99 39 Natural sponges of animal origin, other than raw S-1b 03 Chapter 3 (1) Fish and crustaceans, molluscs and other aquatic invertebrates S-2a 06 Chapter 6 Live trees and other plants; bulbs, roots and the like; cut flowers and ornamental foliage S-2b 07 0701 Potatoes, fresh or chilled 0703 10 Onions and shallots, fresh or chilled 0703 90 00 Leeks and other alliaceous vegetables, fresh or chilled 0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled 0705 Lettuce (Lactuca sativa) and chicory (Cichorium spp.), fresh or chilled 0706 Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled ex 0707 00 05 Cucumbers, fresh or chilled, from 16 May to 31 October 0708 Leguminous vegetables, shelled or unshelled, fresh or chilled 0709 20 00 Asparagus, fresh or chilled 0709 30 00 Aubergines (eggplants), fresh or chilled 0709 40 00 Celery other than celeriac, fresh or chilled 0709 51 00 Mushrooms, fresh or chilled, excluding the products under subheading 0709 59 50 ex 0709 59 0709 60 10 Sweet peppers, fresh or chilled 0709 60 99 Fruits of the genus Capsicum or of the genus Pimenta, fresh or chilled, other than sweet peppers, other than for the manufacture of capsaicin or capsicum oleoresin dyes and other than for the industrial manufacture of essential oils or resinoids 0709 70 00 Spinach, New Zealand spinach and orache spinach (garden spinach), fresh or chilled 0709 92 10* Olives, fresh or chilled, for uses other than the production of oil 0709 99 10 Salad vegetables, fresh or chilled, other than lettuce (Lactuca sativa) and chicory (Cichorium spp.) 0709 99 20 Chard (or white beet) and cardoons, fresh or chilled 0709 93 10 Courgettes, fresh or chilled 0709 99 40 Capers, fresh or chilled 0709 99 50 Fennel, fresh or chilled ex 0709 91 00 Globe artichokes, fresh or chilled, from 1 July to 31 October 0709 93 90 0709 99 90 Other vegetables, fresh or chilled 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen ex 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption, excluding the products under subheading 0711 20 90 ex 0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared, excluding olives and the products under subheading 0712 90 19 0713 Dried leguminous vegetables, shelled, whether or not skinned or split 0714 20 10* Sweet potatoes, fresh, whole, and intended for human consumption 0714 20 90 Sweet potatoes, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets, other than fresh and whole and intended for human consumption 0714 90 90 Jerusalem artichokes and similar roots and tubers with high inulin content, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets; sago pith 08 0802 11 90 Almonds, fresh or dried, whether or not shelled, other than bitter 0802 12 90 0802 21 00 Hazelnuts or filberts (Corylus spp.), fresh or dried, whether or not shelled 0802 22 00 0802 31 00 Walnuts, fresh or dried, whether or not shelled 0802 32 00 0802 41 00 0802 42 00 Chestnuts (Castanea spp.), fresh or dried, whether or not shelled or peeled 0802 51 00 0802 52 00 Pistachios, fresh or dried, whether or not shelled or peeled 0802 61 00 0802 62 00 Macadamia nuts, fresh or dried, whether or not shelled or peeled 0802 90 50 Pine nuts, fresh or dried, whether or not shelled or peeled 0802 90 85 Other nuts, fresh or dried, whether or not shelled or peeled 0803 10 10 Plantains, fresh 0803 10 90 0803 90 90 Bananas, including plantains, dried 0804 10 00 Dates, fresh or dried 0804 20 10 Figs, fresh or dried 0804 20 90 0804 30 00 Pineapples, fresh or dried 0804 40 00 Avocados, fresh or dried ex 0805 20 Mandarins (including tangerines and satsumas), and clementines, wilkings and similar citrus hybrids, fresh or dried, from 1 March to 31 October 0805 40 00 Grapefruit, including pomelos, fresh or dried 0805 50 90 Limes (Citrus aurantifolia, Citrus latifolia), fresh or dried 0805 90 00 Other citrus fruit, fresh or dried ex 0806 10 10 Table grapes, fresh, from 1 January to 20 July and from 21 November to 31 December, excluding grapes of the variety Emperor (Vitis vinifera cv.) from 1 to 31 December 0806 10 90 Other grapes, fresh ex 0806 20 Dried grapes, excluding products under subheading ex 0806 20 30 in immediate containers of a net capacity exceeding 2 kg 0807 11 00 Melons (including watermelons), fresh 0807 19 00 0808 10 10 Cider apples, fresh, in bulk, from 16 September to 15 December 0808 30 10 Perry pears, fresh, in bulk, from 1 August to 31 December ex 0808 30 90 Other pears, fresh, from 1 May to 30 June 0808 40 00 Quinces, fresh ex 0809 10 00 Apricots, fresh, from 1 January to 31 May and from 1 August to 31 December 0809 21 00 Sour cherries (Prunus cerasus), fresh ex 0809 29 Cherries, fresh, from 1 January to 20 May and from 11 August to 31 December, other than sour cherries (Prunus cerasus) ex 0809 30 Peaches, including nectarines, fresh, from 1 January to 10 June and from 1 October to 31 December ex 0809 40 05 Plums, fresh, from 1 January to 10 June and from 1 October to 31 December 0809 40 90 Sloes, fresh ex 0810 10 00 Strawberries, fresh, from 1 January to 30 April and from 1 August to 31 December 0810 20 Raspberries, blackberries, mulberries and loganberries, fresh 0810 30 00 Black-, white- or redcurrants and groseberries, fresh 0810 40 30 Fruit of the species Vaccinium myrtillus, fresh 0810 40 50 Fruit of the species Vaccinium macrocarpon and Vaccinium corymbosum, fresh 0810 40 90 Other fruits of the genus Vaccinium, fresh 0810 50 00 Kiwifruit, fresh 0810 60 00 Durians, fresh 0810 70 00 Persimmons 0810 90 75 Other fruit, fresh 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter, 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 0813 10 00 Apricots, dried 0813 20 00 Prunes 0813 30 00 Apples, dried 0813 40 10 Peaches, including nectarines, dried 0813 40 30 Pears, dried 0813 40 50 Papaws (papayas), dried 0813 40 95 Other fruit, dried, other than that of headings 0801 to 0806 0813 50 12 Mixtures of dried fruit (other than that of headings 0801 to 0806) of papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodilla plums, passion fruit, carambola or pitahaya, but not containing prunes 0813 50 15 Other mixtures of dried fruit (other than that of headings 0801 to 0806), not containing prunes 0813 50 19 Mixtures of dried fruit (other than that of headings 0801 to 0806), containing prunes 0813 50 31 Mixtures exclusively of tropical nuts of headings 0801 and 0802 0813 50 39 Mixtures exclusively of nuts of headings 0801 and 0802, other than of tropical nuts 0813 50 91 Other mixtures of nuts and dried fruits of Chapter 8, not containing prunes or figs 0813 50 99 Other mixtures of nuts and dried fruits of Chapter 8 0814 00 00 Peel of citrus fruit or melons (including watermelons), fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions S-2c 09 Chapter 9 Coffee, tea, matÃ © and spices S-2d 10 1008 50 00 Quinoa (Chenopodium quinoa) 11 1104 29 17 Hulled cereal grains excluding barley, oats, maize, rice and wheat. 1105 Flour, meal, powder, flakes, granules and pellets of potatoes 1106 10 00 Flour, meal and powder of the dried leguminous vegetables of heading 0713 1106 30 Flour, meal and powder of products from Chapter 8 1108 20 00 Inulin 12 ex Chapter 12 Oil seeds and oleaginous fruits; miscellaneous grains, seeds and fruit, industrial or medicinal plants; straw and fodder excluding products under heading 1210 and subheadings 1212 91 and 1212 93 00 13 Chapter 13 Lac; gums, resins and other vegetable saps and extracts S-3 15 1501 90 00 Poultry fat, other than that of heading 0209 or 1503 1502 10 90 1502 90 90 Fats of bovine animals, sheep or goats, other than those of heading 1503 and other than for industrial uses other than the manufacture of foodstuffs for human consumption 1503 00 19 Lard stearin and oleostearin, other than for industrial uses 1503 00 90 Lard oil, oleo-oil and tallow oil, not emulsified or mixed or otherwise prepared, other than tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified 1505 00 10 Wool grease, crude 1507 Soya-bean oil and its fractions, whether or not refined, but not chemically modified 1508 Groundnut oil and its fractions, whether or not refined, but not chemically modified 1511 10 90 Palm oil, crude, other than for technical or industrial uses other than the manufacture of foodstuffs for human consumption 1511 90 Palm oil and its fractions, whether or not refined but not chemically modified, other than crude oil 1512 Sunflower-seed, safflower or cotton-seed oil and fractions thereof, whether or not refined, but not chemically modified 1513 Coconut (copra), palm-kernel or babassu oil and fractions thereof, whether or not refined, but not chemically modified 1514 Rape, colza or mustard oil and fractions thereof, whether or not refined, but not chemically modified 1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether or not refined, but not further prepared 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of Chapter 15, other than edible fats or oils or their fractions of heading 1516 1518 00 Animal or vegetable fats and oils and their fractions, boiled, oxidised, dehydrated, sulphurised, blown, polymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of Chapter 15, not elsewhere specified or included 1521 90 99 Beeswax and other insect waxes, whether or not refined or coloured, other than raw 1522 00 10 Degras 1522 00 91 Oil foots and dregs; soapstocks, other than containing oil having the characteristics of olive oil S-4a 16 1601 00 10 Sausages and similar products, of liver, and food preparations based on liver 1602 20 10 Goose or duck liver, prepared or preserved 1602 41 90 Ham and cuts thereof, prepared or preserved, of swine other than of domestic swine 1602 42 90 Shoulders and cuts thereof, prepared or preserved, of swine other than of domestic swine 1602 49 90 Other prepared or preserved meat or meat offal, including mixtures, of swine other than of domestic swine 1602 50 31 1602 50 95 Other prepared or preserved meat or meat offal, cooked, of bovine animals, whether or not in airtight containers 1602 90 31 Other prepared or preserved meat or meat offal, of game or rabbit 1602 90 69 Other prepared or preserved meat or meat offal, of sheep or goats or other animals, not containing uncooked bovine meat or offal and not containing meat or meat offal of domestic swine 1602 90 91 1602 90 95 1602 90 99 1602 90 78 1603 00 10 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates, in immediate packings of a net content not exceeding 1 kg 1604 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs 1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved S-4b 17 1702 50 00 Chemically pure fructose 1702 90 10 Chemically pure maltose 1704 (2) Sugar confectionery (including white chocolate), not containing cocoa 18 Chapter 18 Cocoa and cocoa preparations 19 Chapter 19 Preparations of cereals, flour, starch or milk; pastrycooks products 20 Chapter 20 Preparations of vegetables, fruit, nuts or other parts of plants 21 ex Chapter 21 Miscellaneous edible preparations excluding products under subheadings 2106 10, 2106 90 30, 2106 90 51, 2106 90 55 and 2106 90 59 22 ex Chapter 22 Beverages, spirits and vinegar excluding products under subheadings 2204 10 11 to 2204 30 10 and subheading 2208 40 23 2302 50 00 Residues and wastes of a similar kind, whether or not in the form of pellets, resulting from the grinding or other working of leguminous plants 2307 00 19 Other wine lees 2308 00 19 Other grape marc 2308 00 90 Other vegetable materials and vegetable waste, vegetable residues and by-products, whether or not in the form of pellets, of a kind used in animal feeding, not elsewhere specified or included 2309 10 90 Other dog or cat food put up for retail sale, other than containing starch or glucose, glucose syrup, maltodextrine or maltodextrine syrup of subheadings 1702 30 50 to 1702 30 90, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products 2309 90 10 Fish or marine mammal solubles, of a kind used in animal feeding 2309 90 91 Beetpulp with added molasses, of a kind used in animal feeding 2309 90 96 Other preparations of a kind used in animal feeding, whether or not containing by weight 49 % or more of choline chloride on an organic or inorganic base S-4c 24 Chapter 24 Tobacco and manufactured tobacco substitutes S-5 25 2519 90 10 Magnesium oxide, other than calcined natural magnesium carbonate 2522 Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide of heading 2825 2523 Portland cement, aluminous cement, slag cement, supersulphate cement and similar hydraulic cements, whether or not coloured or in the form of clinkers 27 Chapter 27 Mineral fuels, mineral oils and products of their distillation; bituminous substances; mineral waxes S-6a 28 2801 Fluorine, chlorine, bromine and iodine 2802 00 00 Sulphur, sublimed or precipitated; colloidal sulphur ex 2804 Hydrogen, rare gases and other non-metals, excluding products under subheading 2804 69 00 2805 19 Alkali or alkaline-earth metals other than sodium and calcium 2805 30 Rare-earth metals, scandium and yttrium, whether or not intermixed or interalloyed 2806 Hydrogen chloride (hydrochloric acid); chlorosulphuric acid 2807 00 Sulphuric acid; oleum 2808 00 00 Nitric acid; sulphonitric acids 2809 Diphosphorus pentaoxide; phosphoric acid; polyphosphoric acids, whether or not chemically defined 2810 00 90 Oxides of boron, other than diboron trioxide; boric acids 2811 Other inorganic acids and other inorganic oxygen compounds of non-metals 2812 Halides and halide oxides of non-metals 2813 Sulphides of non-metals; commercial phosphorus trisulphide 2814 Ammonia, anhydrous or in aqueous solution 2815 Sodium hydroxide (caustic soda); potassium hydroxide (caustic potash); peroxide of sodium or potassium 2816 Hydroxide and peroxide of magnesium; oxides, hydroxides and peroxides, of strontium or barium 2817 00 00 Zinc oxide; zinc peroxide 2818 10 Artificial corundum, whether or not chemically defined 2818 20 Aluminium oxide other than artificial corundum 2819 Chromium oxides and hydroxides 2820 Manganese oxides 2821 Iron oxides and hydroxides; earth colours containing by weight 70 % or more of combined iron evaluated as Fe2O3 2822 00 00 Cobalt oxides and hydroxides; commercial cobalt oxides 2823 00 00 Titanium oxides 2824 Lead oxides; red lead and orange lead 2825 Hydrazine and hydroxylamine and their inorganic salts; other inorganic bases; other metal oxides, hydroxides and peroxides 2826 Fluorides; fluorosilicates, fluoroaluminates and other complex fluorine salts 2827 Chlorides, chloride oxides and chloride hydroxides bromides and bromide oxides; iodides and iodide oxides 2828 Hypochlorites; commercial calcium hypochlorite; chlorites; hypobromites 2829 Chlorates and perchlorates; bromates and perbromates; iodates and periodates 2830 Sulphides; polysulphides, whether or not chemically defined 2831 Dithionites and sulphoxylates 2832 Sulphites; thiosulphates 2833 Sulphates; alums; peroxosulphates (persulphates) 2834 10 00 Nitrites 2834 21 00 Nitrates 2834 29 2835 Phosphinates (hypophosphites), phosphonates (phosphites) and phosphates; polyphosphates, whether or not chemically defined 2836 Carbonates; peroxocarbonates (percarbonates); commercial ammonium carbonate containing ammonium carbamate 2837 Cyanides, cyanide oxides and complex cyanides 2839 Silicates; commercial alkali metal silicates 2840 Borates; peroxoborates (perborates) 2841 Salts of oxometallic or peroxometallic acids, 2842 Other salts of inorganic acids or peroxoacids (including aluminosilicates, whether or not chemically defined), other than azides 2843 Colloidal precious metals; inorganic or organic compounds of precious metals, whether or not chemically defined; amalgams of precious metals ex 2844 30 11 Cermets containing uranium depleted in U-235 or compounds of this product, other than unwrought ex 2844 30 51 Cermets containing thorium or compounds of thorium, other than unwrought 2845 90 90 Isotopes other than those of heading 2844, and compounds, inorganic or organic, of such isotopes, whether or not chemically defined, other than deuterium and compounds thereof, hydrogen and compounds thereof enriched in deuterium or mixtures and solutions containing these products 2846 Compounds, inorganic or organic, of rare-earth metals, of yttrium or of scandium or of mixtures of these metals 2847 00 00 Hydrogen peroxide, whether or not solidified with urea 2848 00 00 Phosphides, whether or not chemically defined, excluding ferrophosphorus 2849 Carbides, whether or not chemically defined 2850 00 Hydrides, nitrides, azides, silicides and borides, whether or not chemically defined, other than compounds which are also carbides of heading 2849 2852 00 00 Compounds, inorganic or organic, of mercury, excluding amalgams 2853 00 Other inorganic compounds (including distilled or conductivity water and water of similar purity); liquid air (whether or not rare gases have been removed); compressed air; amalgams, other than amalgams of precious metals 29 2903 Halogenated derivatives of hydrocarbons 2904 Sulphonated, nitrated or nitrosated derivatives of hydrocarbons, whether or not halogenated ex 2905 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives, excluding products under subheadings 2905 43 00 and 2905 44 2906 Cyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives 2907 Phenols; phenol-alcohols 2908 Halogenated, sulphonated, nitrated or nitrosated derivatives of phenols or phenol-alcohols 2909 Ethers, ether-alcohols, ether-phenols, ether-alcohol-phenols, alcohol peroxides, ether peroxides, ketone peroxides (whether or not chemically defined), and their halogenated, sulphonated, nitrated or nitrosated derivatives 2910 Epoxides, epoxyalcohols, epoxyphenols and epoxyethers, with a three-membered ring, and their halogenated, sulphonated, nitrated or nitrosated derivatives 2911 00 00 Acetals and hemiacetals, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives 2912 Aldehydes, whether or not with other oxygen function; cyclic polymers of aldehydes; paraformaldehyde 2913 00 00 Halogenated, sulphonated, nitrated or nitrosated derivatives of products under heading 2912 2914 Ketones and quinones, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives 2915 Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives 2916 Unsaturated acyclic monocarboxylic acids, cyclic monocarboxylic acids, their anhydrides, halides, peroxides and peroxyacids, and their halogenated, sulphonated, nitrated or nitrosated derivatives 2917 Polycarboxylic acids, their anhydrides, halides, peroxides and peroxyacids and their halogenated, sulphonated, nitrated or nitrosated derivatives 2918 Carboxylic acids with additional oxygen function and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives 2919 Phosphoric esters and their salts, including lactophosphates; their halogenated, sulphonated, nitrated or nitrosated derivatives 2920 Esters of other inorganic acids of non-metals (excluding esters of hydrogen halides) and their salts; their halogenated, sulphonated, nitrated or nitrosated derivatives 2921 Amine-function compounds 2922 Oxygen-function amino-compounds 2923 Quaternary ammonium salts and hydroxides; lecithins and other phosphoaminolipids, whether or not chemically defined 2924 Carboxyamide-function compounds and amide-function compounds of carbonic acid 2925 Carboxyimide-function compounds (including saccharin and its salts) and imine-function compounds 2926 Nitrile-function compounds 2927 00 00 Diazo-, azo- or azoxy-compounds 2928 00 90 Other organic derivatives of hydrazine or of hydroxylamine 2929 10 Isocyanates 2929 90 00 Other compounds with other nitrogen function 2930 20 00 Thiocarbamates and dithiocarbamates, and thiuram mono-, di- or tetrasulphides; dithiocarbonates (xanthates) 2930 30 00 ex 2930 90 99 2930 40 90 Methionine, captafol (ISO), methamidophos (ISO), and other organo-sulphur compounds other than dithiocarbonates (xanthates) 2930 50 00 2930 90 13 2930 90 16 2930 90 20 2930 90 60 ex 2930 90 99 2931 00 Other organo-inorganic compounds 2932 Heterocyclic compounds with oxygen hetero-atom(s) only 2933 Heterocylic compounds with nitrogen hetero-atom(s) only 2934 Nucleic acids and their salts, whether or not chemically defined; other heterocyclic compounds 2935 00 90 Other sulphonamides 2938 Glycosides, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives 2940 00 00 Sugars, chemically pure, other than sucrose, lactose, maltose, glucose and fructose; sugar ethers, sugar acetals and sugar esters, and their salts, other than products under heading 2937, 2938 or 2939 Corrected according to CN description 2941 20 30 Dihydrostreptomycin, its salts, esters and hydrates 2942 00 00 Other organic compounds S-6b 31 3102 Mineral or chemical fertilisers, nitrogenous 3103 10 Superphosphates 3105 Mineral or chemical fertilisers containing two or three of the fertilising elements nitrogen, phosphorus and potassium; other fertilisers; goods of Chapter 31 in tablets or similar forms or in packages of a gross weight not exceeding 10 kg 32 ex Chapter 32 Tanning or dyeing extracts; tannins and their derivatives; dyes, pigments and other colouring matter; paints and varnishes; putty and other mastics; inks; excluding products under subheadings 3201 20 00, 3201 90 20, ex 3201 90 90 (tanning extracts of eucalyptus), ex 3201 90 90 (tanning extracts derived from gambier and myrobalan fruits) and ex 3201 90 90 (other tanning extracts of vegetable origin) 33 Chapter 33 Essential oils and resinoids; perfumery, cosmetic or toilet preparations 34 Chapter 34 Soap, organic surface-active agents, washing preparations, lubricating preparations, artificial waxes, prepared waxes, polishing or scouring preparations, candles and similar articles, modelling pastes, dental waxes and dental preparations with a basis of plaster 35 3501 Casein, caseinates and other casein derivatives; casein glues 3502 90 90 Albuminates and other albumin derivatives 3503 00 Gelatin (including gelatin in rectangular (including square) sheets, whether or not surface-worked or coloured) and gelatin derivatives; isinglass; other glues of animal origin, excluding casein glues of heading 3501 3504 00 00 Peptones and their derivatives; other protein substances and their derivatives, not elsewhere specified or included; hide powder, whether or not chromed 3505 10 50 Starches, esterified or etherified 3506 Prepared glues and other prepared adhesives, not elsewhere specified or included; products suitable for use as glues or adhesives, put up for retail sale as glues or adhesives, not exceeding a net weight of 1 kg 3507 Enzymes; prepared enzymes not elsewhere specified or included 36 Chapter 36 Explosives; pyrotechnic products; matches; pyrophoric alloys; certain combustible preparations 37 Chapter 37 Photographic or cinematographic goods 38 ex Chapter 38 Miscellaneous chemical products excluding the products under subheadings 3809 10 and 3824 60 S-7a 39 Chapter 39 Plastics and articles thereof S-7b 40 Chapter 40 Rubber and articles thereof S-8a 41 ex 4104 Tanned or crust hides and skins of bovine (including buffalo) or equine animals, without hair on, whether or not split, but not further prepared, excluding the products under subheadings 4104 41 19 and 4104 49 19 ex 4106 31 00 Tanned or crust hides and skins of swine, without hair on, in the wet state (including wet-blue), split but not further prepared, or in the dry state (crust), whether or not split, but not further prepared 4106 32 00 4107 Leather further prepared after tanning or crusting, including parchment-dressed leather, of bovine (including buffalo) or equine animals, without hair on, whether or not split, other than leather of heading 4114 4112 00 00 Leather further prepared after tanning or crusting, including parchment-dressed leather, of sheep or lamb, without wool on, whether or not split, other than leather of heading 4114 4113 Leather further prepared after tanning or crusting, including parchment-dressed leather, of other animals, without wool or hair on, whether or not split, other than leather of heading 4114, 4114 Chamois (including combination chamois) leather; patent leather and patent laminated leather; metallised leather 4115 10 00 Composition leather with a basis of leather or leather fibre, in slabs, sheets or strip, whether or not in rolls S-8b 42 Chapter 42 Articles of leather; saddlery and harness; travel goods, handbags and similar containers; articles of animal gut (other than silkworm gut) 43 Chapter 43 Furskins and artificial fur; manufactures thereof S-9a 44 Chapter 44 Wood and articles of wood, wood charcoal S-9b 45 Chapter 45 Cork and articles of cork 46 Chapter 46 Manufactures of straw, of esparto or of other plaiting materials; basketware and wickerwork S-11a 50 Chapter 50 Silk 51 ex Chapter 51 Wool, fine or coarse animal hair, excluding the products under heading 5105; horsehair yarn and woven fabric 52 Chapter 52 Cotton 53 Chapter 53 Other vegetable textile fibres; paper yarn and woven fabrics of paper yarn 54 Chapter 54 Man-made filaments; strip and the like of man-made textile materials 55 Chapter 55 Man-made staple fibres 56 Chapter 56 Wadding, felt and non-wovens; special yarns; twine, cordage, ropes and cables and articles thereof 57 Chapter 57 Carpets and other textile floor coverings 58 Chapter 58 Special woven fabrics; tufted textile fabrics; lace; tapestries; trimmings; embroidery 59 Chapter 59 Impregnated, coated, covered or laminated textile fabrics; textile articles of a kind suitable for industrial use 60 Chapter 60 Knitted or crocheted fabrics S-11b 61 Chapter 61 Articles of apparel and clothing accessories, knitted or crocheted 62 Chapter 62 Articles of apparel and clothing accessories, not knitted or crocheted 63 Chapter 63 Other made-up textile articles; sets; worn clothing and worn textile articles; rags S-12a 64 Chapter 64 Footwear, gaiters and the like; parts of such articles S-12b 65 Chapter 65 Headgear and parts thereof 66 Chapter 66 Umbrellas, sun umbrellas, walking sticks, seat-sticks, whips, riding-crops and parts thereof 67 Chapter 67 Prepared feathers and down and articles made of feathers or of down; artificial flowers; articles of human hair S-13 68 Chapter 68 Articles of stone, plaster, cement, asbestos, mica or similar materials 69 Chapter 69 Ceramic products 70 Chapter 70 Glass and glassware S-14 71 Chapter 71 Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery; coin S-15a 72 7202 Ferro-alloys 73 Chapter 73 Articles of iron or steel S-15b 74 Chapter 74 Copper and articles thereof 75 7505 12 00 Bars, rods and profiles, of nickel alloys 7505 22 00 Wire, of nickel alloys 7506 20 00 Plates, sheets, strip and foil, of nickel alloys 7507 20 00 Nickel tube or pipe fittings 76 ex Chapter 76 Aluminium and articles thereof, excluding the products under heading 7601 78 ex Chapter 78 Lead and articles thereof, except for products of subheading 7801 99 7801 99 Unwrought lead other than refined and other than containing by weight antimony as the principal other element 79 ex Chapter 79 Zinc and articles thereof, excluding the products under headings 7901 and 7903 81 ex Chapter 81 Other base metals; cermets; articles thereof, excluding the products under subheadings 8101 10 00, 8101 94 00, 8102 10 00, 8102 94 00, 8104 11 00, 8104 19 00, 8107 20 00, 8108 20 00, 8108 30 00, 8109 20 00, 8110 10 00, 8112 21 90, 8112 51 00, 8112 59 00, 8112 92 and 8113 00 20 82 Chapter 82 Tools, implements, cutlery, spoons and forks, of base metal; parts thereof, of base metal 83 Chapter 83 Miscellaneous articles of base metal S-16 84 Chapter 84 Nuclear reactors, boilers, machinery and mechanical appliances, and parts thereof 85 Chapter 85 Electrical machinery and equipment and parts thereof; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles S-17a 86 Chapter 86 Railway or tramway locomotives, rolling stock and parts thereof; railway or tramway track fixtures and fittings and parts thereof; mechanical (including electromechanical) traffic-signalling equipment of all kinds S-17b 87 Chapter 87 Vehicles other than railway or tramway rolling stock, and parts and accessories thereof 88 Chapter 88 Aircraft, spacecraft, and parts thereof 89 Chapter 89 Ships, boats and floating structures S-18 90 Chapter 90 Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus; parts and accessories thereof 91 Chapter 91 Clocks and watches and parts thereof 92 Chapter 92 Musical instruments; parts and accessories of such articles S-20 94 Chapter 94 Furniture; bedding, mattresses, mattress supports, cushions and similar stuffed furnishings; lamps and lighting fittings, not elsewhere specified or included; illuminated signs, illuminated nameplates and the like; prefabricated buildings 95 Chapter 95 Toys, games and sports requisites; parts and accessories thereof 96 Chapter 96 Miscellaneous manufactured articles (1) For the products under subheading 0306 13, the duty shall be 3,6 %. (2) For the products under subheading 1704 10 90, the specific duty shall be limited to 16 % of the customs value. ANNEX X CORRELATION TABLE Regulation (EC) No 732/2008 This Regulation Article 1 Article 1  Article 2, point (a) Article 2, point (a) Article 2, point (g) Article 2, point (b) Article 2, point (h) Article 2, point (c) Article 2, points (b) to (f)  Article 2, point (i)  Article 2, point (j)  Article 2, point (k)  Article 2, point (l) Article 3(1) and Article 3(2), first subparagraph Article 4(1) Article 3(2), second subparagraph  Article 3(3) Article 5(4)  Article 4(2) and (3) Article 4 Article 6(1) and Article 11(1) Article 5(1) and (2) Article 33(1) and (2) Article 5(3)  Article 6(1) to (6) Article 7(1) to (6) Article 6(7)  Article 7(1) and (2) Article 12(1) and (2) Article 7(3)  Article 8(1) Article 9(1)  Article 9(2) Article 8(2) Annex VII Article 8(3), first subparagraph Article 13(1)  Article 13(2) Article 8(3), second subparagraph Article 14(1)  Article 14(2) and (3) Article 9(1) and (2) Article 10(1) and (2) Article 9(3)   Article 10(3) Article 10(1)  Article 10(2) Article 10(4)  Article 10(5) Article 10(3) Article 10(6) Article 10(4)  Article 10(5)  Article 10(6)   Article 10(7)  Article 16 Article 11(1) to (7) Article 18 Article 11(8) Article 17 Article 12  Article 13 Article 8 and Annex VI Article 14 Article 34 Article 15(1) Article 19(1) Article 15(2) Article 15(1)  Article 15(2) Article 15(3) Article 19(2)  Article 20 Article 16 Article 21 Article 17 Article 15(3) and Article 19(3) Article 18 Article 15(4) to (7) and Article 19(4) to (7) Article 19 Article 15(8) to (12) and Article 19(8) to (14) Article 20(1) Article 22 Article 20(2) and (3) Article 24(1) to (3) Article 20(4) Article 23 Article 20(5) Article 10(4) Article 20(6) Article 26 Article 20(7) Article 25  Article 27  Article 28 Article 20(8) Article 29 Article 21 Article 30 Article 22(1) Article 31 Article 22(2)  Article 23 Article 32 Article 24  Article 25, point (a) Article 6(2) and Article 11(2) Article 25, point (b) Article 3(3) and Article 17(2) and (3) Article 25, point (c) Article 5(2) Article 25, point (d) Article 8(3) Article 25, point (e) Article 10(4) Article 26 Article 35  Article 36  Article 37  Article 38 Article 27(1) and (2) Article 39(1) Article 27(3)  Article 27(4) and (5) Article 39(2) to (4) Article 28  Article 29  Article 30  Article 31   Article 40  Article 41  Article 42 Article 32(1) Article 43(1) Article 32(2) Article 43(2) and (3)  Annex I Annex I Annexes II, III and IV Annex II Annexes V and IX Annex III, Part A Annex VIII, Part A Annex III, Part B Annex VIII, Part B  Annex X